                                                                           3/13/20186:10:47PM
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page  1 of 125
                                                           ChrisDaniel-DistrictClerk
                                                                           HarrisCounty
                                                                           EnvelopeNo:23152109
                                                                           By:MOSE,JANELE
                                                                           Filed:3/13/20186:10:47PM
                                   CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                     §               IN THE DISTRICT COURT
INC.,                                         §
      Plaintiff,                              §
                                              §
v.                                            §              HARRIS COUNTY, TEXAS
                                              §
ROYCE HASSELL and                             §
SILVIA HASSELL,                               §
      Defendants.                             §               113th JUDICIAL DISTRICT

                                NOTICE OF ORAL HEARING

        PLEASE TAKE NOTICE that Plaintiff’s Motion to Strike and Defendant’s Response

has been set for oral hearing before the 113th Judicial District Court of Harris County, Texas on

Friday, April 6, 2018 at 9:00 AM. Counsel for Plaintiff HCCI plans to appear telephonically.

                                              Respectfully submitted,

                                              LOCKE LORD LLP


                                          By: ________________________
                                              DERRICK CARSON
                                              State Bar No. 24001847
                                              DEANNA WILLSON
                                              State Bar No. 24092759
                                              CHRISTIAN PEREZ
                                              State Bar No. 24098243
                                              2800 JPMorgan Chase Tower
                                              600 Travis St.
                                              Houston, Texas 77002
                                              dcarson@lockelord.com
                                              Deanna.willson@lockelord.com
                                              cperez@lockelord.com
                                              (713) 226-1197 - Telephone
                                              (713) 223-2622 - Facsimile

                                              ATTORNEYS FOR DEFENDANTS
                                              ROYCE AND SILVIA HASSELL AND
                                              COUNTER-PLAINTIFF ROYCE HASSELL
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 2 of 125




                              CERTIFICATE OF SERVICE

       I certify that on March 13, 2018, a true and correct copy of the foregoing document was
served on the following counsel of record:

       Bogdan Rentea
       Rentea & Associates
       700 Lavaca, Suite 1400-2678
       Austin, Texas 78701
       (512) 472-6291
       (512) 472-6278 (facsimile)
       brentea@rentealaw.com




                                              _______________________________
                                              Derrick Carson




                                     Page 2
                                                                                    3/13/20186:10:47PM
        Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page  3 of 125
                                                              ChrisDaniel-DistrictClerk
                                                                                    HarrisCounty
                                                                                    EnvelopeNo:23152109
                                                                                    By:MOSE,JANELE
                                                                                    Filed:3/13/20186:10:47PM
                                       CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                        §                IN THE DISTRICT COURT
INC.,                                            §
      Plaintiff,                                 §
                                                 §
v.                                               §               HARRIS COUNTY, TEXAS
                                                 §
ROYCE HASSELL and                                §
SILVIA HASSELL,                                  §
      Defendants.                                §                113th JUDICIAL DISTRICT


                          ORDER DENYING HCCI’S MOTION TO STRIKE

        The Court has considered Hassell Construction Co., Inc.’s (“HCCI”) Motion to Strike,

Defendant’s Response thereto, and the oral arguments made by counsel, if any. The Court is of the view

that HCCI’s Motion to Strike has no merit and should be denied. IT IS HEREBY

        ORDERED that HCCI’s Motion is DENIED and that Defendant shall have ninety days from the

date of this Order to serve the Third-Party Defendants identified in the Third-Party Plaintiff’s Third-Party

Petition.

        SIGNED this ______ day of ___________, 2018.


                                                          _____________________________
                                                          JUDGE PRESIDING
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 4 of 125                              3/13/2018 6:10 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                               Envelope No. 23152109
                                                                                                      By: janel gutierrez
                                                                                              Filed: 3/13/2018 6:10 PM

                                   CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                     §               IN THE DISTRICT COURT
INC.,                                         §
      Plaintiff,                              §
                                              §
v.                                            §              HARRIS COUNTY, TEXAS
                                              §
ROYCE HASSELL and                             §
SILVIA HASSELL,                               §
      Defendants.                             §               113th JUDICIAL DISTRICT

                    AMENDED NOTICE OF ORAL HEARING FOR
                    DEFENDANTS’ MOTION FOR CONTINUANCE

        PLEASE TAKE NOTICE that Defendants Royce Hassell and Silvia Hassell’s Verified

Motion for Continuance and Entry of an Amended Docket Control Order has been set for oral

hearing before the 113th Judicial District Court of Harris County, Texas on Friday, April 6, 2018

at 9:00 AM. Counsel for Plaintiff HCCI plans to appear telephonically.

                                              Respectfully submitted,

                                              LOCKE LORD LLP


                                          By: ________________________
                                              DERRICK CARSON
                                              State Bar No. 24001847
                                              DEANNA WILLSON
                                              State Bar No. 24092759
                                              CHRISTIAN PEREZ
                                              State Bar No. 24098243
                                              2800 JPMorgan Chase Tower
                                              600 Travis St.
                                              Houston, Texas 77002
                                              dcarson@lockelord.com
                                              Deanna.willson@lockelord.com
                                              cperez@lockelord.com
                                              (713) 226-1197 - Telephone
                                              (713) 223-2622 - Facsimile

                                              ATTORNEYS FOR DEFENDANTS
                                              ROYCE AND SILVIA HASSELL AND
                                              COUNTER-PLAINTIFF ROYCE HASSELL
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 5 of 125




                              CERTIFICATE OF SERVICE

       I certify that on March 13, 2018, a true and correct copy of the foregoing document was
served on the following counsel of record:

       Bogdan Rentea
       Rentea & Associates
       700 Lavaca, Suite 1400-2678
       Austin, Texas 78701
       (512) 472-6291
       (512) 472-6278 (facsimile)
       brentea@rentealaw.com




                                              _______________________________
                                              Derrick Carson




                                     Page 2
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 6 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 7 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 8 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 9 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 10 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 11 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 12 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 13 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 14 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 15 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 16 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 17 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 18 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 19 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 20 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 21 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 22 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 23 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 24 of 125
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 25 of 125                                  3/21/2018 8:25 AM
                                                                                   Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 23308336
                                                                                                            By: janel gutierrez
                                                                                                    Filed: 3/21/2018 8:25 AM

                                      Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §    IN THE DISTRICT COURT OF
INC.,                                             §
      Plaintiff                                   §
                                                  §
v.                                                §    HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants                                  §     113TH JUDICIAL DISTRICT


              PLAINTIFF'S RESPONSE AND PARTIAL OPPOSITION TO
                DEFENDANTS' MOTION FOR CONTINUANCE AND
                           ENTRY OF NEW DCO, AND
            REPLY TO DEFENDANTS' RESPONSE TO MOTION TO STRIKE


       NOW COMES Plaintiff and, in partial opposition to Defendants' motion for continuance

and request for entry of new DCO, and, in reply to Defendants' response to the motion to strike,

shows as follows:

       1.      Plaintiff is not opposed to continue the trial in this matter from its current setting of

July 2, 2018, to the date requested by Defendants.

       2.      Plaintiff is also not opposed to the entry of a new DCO, except to the extent that the

Defendants want to establish new deadlines for matters which they have failed to comply with in

the current DCO.

       3.      Specifically, the current DCO established February 2, 2018, as the deadline to add

and serve additional parties, whether by amendment or third party practice. Defendants failed to

comply with said deadline, and their attempts to add parties after the deadline is the subject of a

currently pending motion to strike, filed by Plaintiff. Said motion is incorporated herein for all

purposes.

       4.      Therefore, Plaintiff agrees to the requested continuance, but respectfully requests

that a new DCO contain the deadlines as set forth in Exhibit A, attached hereto. The only

difference in the DCO presented by Defendants and the one presented for consideration by Plaintiff
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 26 of 125




is the deadline to add parties, and the deadline to designate experts, which deadlines should remain

unchanged from the current DCO.

        5.       Defendants claim that they missed the deadline in the current DCO, due to an

intervening bankruptcy, an informal agreement to abate this matter until the end of an arbitration

proceeding, and because settlement discussions were unsuccessful.

        6.       First, the referenced bankruptcy did not affect this matter. Although it slowed down

the issuance of a final award in an arbitration proceeding, that event, the issuance of the award, took

place in early December of 2017, two months before the February 2nd deadline in this case.
        7.       Second, although the parties did agree to hold off on discovery in this case until a

final award was issued in the arbitration proceeding, that informal agreement ended in early

December 2017, when the arbitration award was, in fact, issued. There was no agreement on any

other aspect of the case.

        8.       The claim that the parties were attempting settlement is not an excuse for not being

diligent in abiding by deadlines imposed by the current DCO. Defendants admit that if not for

some unexplained administrative glitch, they would have served the third party defendants long

ago.

        9.       Finally, the Defendants never approached the Plaintiff to discuss the upcoming

deadline, seek an agreement to extend it, seek a new DCO, or seek leave before the deadline

expired, until after the Plaintiff filed its motion to strike.

        10.      Therefore, it appears that Defendants simply missed a deadline, and, instead of

taking responsibility for that, are blaming counsel for Plaintiff and trying to cast him as the villain

to this court.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that it be granted the relief

sought herein, and in the motion to strike, and for such other and further relief to which it may show

itself justly entitled.

                                                           Respectfully Submitted,




                                                      2
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 27 of 125




                                                      RENTEA & ASSOCIATES

                                                      700 Lavaca, Suite 1400-2678
                                                      Austin, Texas 78701
                                                      (512) 472-6291
                                                      (512) 472-6278 Facsimile
                                                      brentea@rentealaw.com


                                                      By: /s/ Bogdan Rentea
                                                        Bogdan Rentea
                                                        State Bar No. 16781000
                                                      ATTORNEYS FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of March, 2018, a true and correct copy of the foregoing
Plaintiff's Response and Partial Opposition to Defendants' Motion for Continuance and Entry of
New DCO, and Reply to Defendants' Response to Motion to Strike was served on the parties
through their counsel of record as follows:

       Derrick Carson                          Via Email: dcarson@lockelord.com
       Deanna Willson                          Via Email: Deanna.willson@lockelord.com
       Christian Perez                         Via Email: cperez@lockelord.com
       Locke Lord LLP
       2800 JPMorgan Chase Tower
       600 Travis Street
       Houston, Texas 77002


                                                      /s/ Bogdan Rentea
                                                      Bogdan Rentea




                                                  3
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 28 of 125                                3/21/2018 8:31 AM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 23308509
                                                                                                          By: janel gutierrez
                                                                                                  Filed: 3/21/2018 8:31 AM

                                      Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §    IN THE DISTRICT COURT OF
INC.,                                             §
      Plaintiff                                   §
                                                  §
v.                                                §    HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants                                  §     113TH JUDICIAL DISTRICT


                                              ORDER
       After considering Defendants' Motion for Continuance, Plaintiff's response, and the

arguments of counsel, the Court finds that said Motion should be GRANTED, as follows:

       It is ORDERED that the trial of this case is hereby removed from the two-week trial docket

beginning on July 2, 2018.

       It is further ORDERED that the trial of this case is assigned to the two-week trial

docket beginning on April 15, 2019.

       It is further ORDERED that the pre-trial deadlines will be governed by the deadlines

in Exhibit A, as proposed by Plaintiff, and attached to this Order.

       Signed this ____ day of ___________ 2018.




                                               MICHAEL LANDRUM, JUDGE PRESIDING
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 29 of 125




                          EXHIBIT A
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 30 of 125




                                 Cause No. 2016-87708


HASSELL CONSTRUCTION COMPANY,               §    IN THE DISTRICT COURT OF
INC.,                                       §
      Plaintiff                             §
                                            §
v.                                          §    HARRIS COUNTY, TEXAS
                                            §
ROYCE HASSELL and                           §
SILVIA HASSELL,                             §
      Defendants                            §     113TH JUDICIAL DISTRICT


                  FIRST AMENDED DOCKET CONTROL ORDER


1.     2/2/18     JOINDER. All parties must be added and served, whether by amendment or
                  third party practice, by this date.

2.                EXPERT WITNESS DESIGNATION. Expert witness designations are
                  required and must be served by the following dates. The designation must
                  include the information listed in Rule 194.2(f). Failure to timely respond
                  will be governed by Rule 193.6.
(a)    3/5/18     Experts for parties seeking affirmative relief.
(b)    4/4/18     All other experts.

3.                STATUS CONFERENCE. Parties shall be prepared to discuss all aspects
                  of the case including ADR with the court on this date.
                  TIME: Failure to appear will be grounds for dismissal for want of
                  prosecution.

4.                DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2,
                  if applicable, or otherwise of Rule 190.3 apply unless changed below:
(a)               Total hours per side for oral depositions.
(b)               Number of interrogatories that may be served by each party on any other
                  party.

5.                ALTERNATIVE DISPUTE RESOLUTION.
(a)               By this date the parties must either (1) file an agreement for ADR stating the
                  form of ADR requested and the name of an agreed mediator, if applicable;
                  or (2) set an objection to ADR. If no agreement or object is filed the court
                  may sign an ADR order.
(b)               ADR conducted pursuant to the agreement of the parties must be completed
                  by this date.
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 31 of 125




6.     03/11/19   DISCOVERY PERIOD ENDS. All discovery must be conducted before
                  the end of the discovery period. Parties seeking discovery must serve request
                  sufficiently far in advance of the end of the discovery period that the
                  deadline for responding will be within the discovery period. Counsel may
                  conduct discovery beyond this deadline by agreement Incomplete discovery
                  will not delay the trial.

7.                DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing
                  or submission.
(a)               If subject to an interlocutory appeal, dispositive motions or pleas must be
                  heard by this date.
(b)    03/11/19   Summary judgment motions not subject to an interlocutory appeal must be
                  heard by this date.
(c)    02/11/19   Rule 166a(i) motions may not be heard before this date.

8.     02/25/19   CHALLENGES TO EXPERT TESTIMONY. All motions to exclude
                  expert testimony and evidentiary challenges to expert testimony must be
                  filed by this date, unless extended by leave of court.

9.     03/04/19   PLEADINGS. All amendments and supplements must be filed by this date.
                   This order does not preclude prompt filing of pleadings directly responsive
                  to any timely filed pleadings.

10.               DOCKET CALL Parties shall be prepared to discuss all aspects of trial
                  with the court on this date.
                  TIME: Failure to appear will be grounds for dismissal for want of
                  prosecution.

11.    04/15/19   TRIAL. If not assigned by the second Friday following this date, the case
                  will be reset.
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 32 of 125                                4/3/2018 7:19 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 23624027
                                                                                                        By: janel gutierrez
                                                                                                 Filed: 4/3/2018 7:19 PM

                                   CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                       §              IN THE DISTRICT COURT
INC.,                                           §
      Plaintiff,                                §
                                                §
v.                                              §             HARRIS COUNTY, TEXAS
                                                §
ROYCE HASSELL and                               §
SILVIA HASSELL,                                 §
      Defendants.                               §              113th JUDICIAL DISTRICT

                   AMENDED AGREED MOTION FOR CONTINUANCE

        Plaintiff Hassell Construction Co., Inc. (“Plaintiff”) and Defendants Royce Hassell and

Silvia Hassell (“Defendants” and together with Plaintiff, the “Parties”) hereby file this Amended

Agreed Motion for Continuance and Entry of an Amended Docket Control Order (the “Motion”).

        Plaintiff filed this lawsuit on December 22, 2016. Defendants answered on April 19,

2017 and Defendant Royce Hassell filed a Counterclaim and Third-Party Petition on May 19,

2017. Pursuant to the Court’s May 23, 2016 Docket Control Order, this case is currently set for

trial on July 2, 2018. The Parties respectfully request that this Court continue the current trial

setting to a new two-week trial docket beginning on April 15, 2019 and enter the proposed

Amended Docket Control Order that is attached as Exhibit A to this Agreed Motion for

Continuance. Plaintiff originally opposed the docket control order to the extent that some

deadlines may have lapsed, but has since withdrawn its opposition. Accordingly, this Motion has

been amended to indicate that it is an Agreed Motion for Continuance.

        The Parties voluntarily decided to temporarily abate the prosecution of this lawsuit due to

potential implications of ongoing related disputes.          The temporary abatement lasted

approximately nine months due to a bankruptcy stay, an arbitration proceeding, and an agreement



                                       Page 1
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 33 of 125




between the Parties. Accordingly, very minimal fact discovery has occurred and no depositions

have been noticed or taken.

       The Parties request a continuance in order to have the opportunity to conduct discovery

and properly prepare for trial. This is the Parties’ first request for continuance. This continuance

is not sought merely for delay, but so that justice and judicial economy may be properly served.

       The Parties respectfully request that this matter be removed from this Court’s July 2,

2018 trial docket, be reset for the April 15, 2019 trial docket and that pretrial deadlines be

continued as set forth in the Amended Docket Control Order attached as Exhibit A.



Respectfully submitted,

RENTEA & ASSOCIATES                                        LOCKE LORD LLP


By:/s/Bogdan Rentea by perm DMW                    By: ________________________
    BOGDAN RENTEA                                          DERRICK CARSON
    State Bar No. 1678100                                  State Bar No. 24001847
    700 Lavaca Street                                      DEANNA WILLSON
    Suite 1400-2678                                        State Bar No. 24092759
                                                           CHRISTIAN PEREZ
    Austin, Texas 78701
                                                           State Bar No. 24098243
    (512) 472 -6291 – Telephone                            2800 JPMorgan Chase Tower
    (512) 472-6278 – Facsimile                             600 Travis St.
                                                           Houston, Texas 77002
     ATTORNEY FOR PLAINTIFF                                dcarson@lockelord.com
                                                           Deanna.willson@lockelord.com
                                                           cperez@lockelord.com
                                                           (713) 226-1197 - Telephone
                                                           (713) 223-2622 - Facsimile

                                                           ATTORNEYS FOR DEFENDANTS
                                                           ROYCE AND SILVIA HASSELL
                                                           AND COUNTER-PLAINTIFF
                                                           ROYCE HASSELL




                                       Page 2
  Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 34 of 125




                               CERTIFICATE OF CONFERENCE

        I certify that on April 3, 2018, counsel for Defendants conferred with counsel for
Plaintiff. As of April 3, 2018, Plaintiff is agreed to this Motion and the corresponding
Agreed Amended Docket Control Order.




                                               _______________________________
                                               Derrick Carson




                                  CERTIFICATE OF SERVICE

       I certify that on April 3, 2018, a true and correct copy of the foregoing document was
served on the following counsel of record:

       Bogdan Rentea
       Rentea & Associates
       700 Lavaca, Suite 1400-2678
       Austin, Texas 78701
       (512) 472-6291
       (512) 472-6278 (facsimile)
       brentea@rentealaw.com




                                               _______________________________
                                               Derrick Carson




                                      Page 3
                                                                             4/3/20187:19:51PM
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 35 of 125
                                                           ChrisDaniel-DistrictClerk
                                                                             HarrisCounty
                                                                             EnvelopeNo:23624027
                                                                             By:MOSE,JANELE
                                                                             Filed:4/3/20187:19:51PM
                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                        §             IN THE DISTRICT COURT
INC.,                                            §
      Plaintiff,                                 §
                                                 §
v.                                               §             HARRIS COUNTY, TEXAS
                                                 §
ROYCE HASSELL and                                §
SILVIA HASSELL,                                  §
      Defendants.                                §             113th JUDICIAL DISTRICT


            ORDER GRANTING AGREED MOTION FOR CONTINUANCE

         After considering the Agreed Motion for Continuance, the Court finds that said Motion

should be GRANTED.

         It is therefore ORDERED that the trial of this case is hereby removed from the two-week

trial docket beginning on July 2, 2018.

         It is further ORDERED that the trial of this case is assigned to the two-week trial docket

beginning on April 15, 2019.

         It is further ORDERED that the pre-trial deadlines will be governed by the deadlines in

Exhibit A to this Order.

         Signed this ____ day of _____ 2018.


                                                       ______________________________
                                                       HONORABLE JUDGE LANDRUM




                                        Page 7
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 36 of 125




                    EXHIBIT A




                        Page 4
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 37 of 125




                               CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                   §             IN THE DISTRICT COURT
INC.,                                       §
      Plaintiff,                            §
                                            §
v.                                          §             HARRIS COUNTY, TEXAS
                                            §
ROYCE HASSELL and                           §
SILVIA HASSELL,                             §
      Defendants.                           §             113th JUDICIAL DISTRICT

               AGREED FIRST AMENDED DOCKET CONTROL ORDER

1. 11/12/18           JOINDER. All parties must be added and served, whether by
                      amendment or third party practice, by this date.

2.                    EXPERT WITNESS DESIGNATION. Expert witness designations
                      are required and must be served by the following dates. The
                      designation must include the information listed in Rule 194.2(f).
                      Failure to timely respond will be governed by Rule 193.6.
(a) 12/10/18          Experts for parties seeking affirmative relief.
(b) 01/14/19          All other experts.

3.                    STATUS CONFERENCE. Parties shall be prepared to discuss all
                      aspects of the case including ADR with the court on this date.
                      TIME:      Failure to appear will be grounds for dismissal for want of
                      prosecution.

4.                    DISCOVERY LIMITATIONS. The discovery limitations of Rule
                      190.2, if applicable, or otherwise of Rule 190.3 apply unless changed
                      below:
(a)                   Total hours per side for oral depositions.
(b)                   Number of interrogatories that may be served by each party on any
                      other party.

5.                    ALTERNATIVE DISPUTE RESOLUTION.
(a)                   By this date the parties must either (1) file an agreement for ADR
                      stating the form of ADR requested and the name of an agreed mediator,
                      if applicable; or (2) set an objection to ADR. If no agreement or object
                      is filed the court may sign an ADR order.
(b)                   ADR conducted pursuant to the agreement of the parties must be
                      completed by this date.



                                   Page 5
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 38 of 125




6. 03/11/19         DISCOVERY PERIOD ENDS. All discovery must be conducted
                    before the end of the discovery period. Parties seeking discovery must
                    serve request sufficiently far in advance of the end of the discovery
                    period that the deadline for responding will be within the discovery
                    period. Counsel may conduct discovery beyond this deadline by
                    agreement Incomplete discovery will not delay the trial.

7.                  DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral
                    hearing or submission.
(a)                 If subject to an interlocutory appeal, dispositive motions or pleas must
                    be heard by this date.
(b) 03/11/19        Summary judgment motions not subject to an interlocutory appeal must
                    be heard by this date.
(c) 02/11/19        Rule 166a(i) motions may not be heard before this date.

8. 02/25/19         CHALLENGES TO EXPERT TESTIMONY. All motions to
                    exclude expert testimony and evidentiary challenges to expert
                    testimony must be filed by this date, unless extended by leave of court.

9. 03/04/19         PLEADINGS. All amendments and supplements must be filed by this
                    date. This order does not preclude prompt filing of pleadings directly
                    responsive to any timely filed pleadings.

10.                 DOCKET CALL
                    Parties shall be prepared to discuss all aspects of trial with the court on
                    this date.
                    TIME: Failure to appear will be grounds for dismissal for want of
                    prosecution.

11. 04/15/19        TRIAL. If not assigned by the second Friday following this date, the
                    case will be reset.




                                 Page 6
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 39 of 125                                  4/4/2018 9:24 AM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 23630179
                                                                                                           By: janel gutierrez
                                                                                                    Filed: 4/4/2018 9:24 AM

                                      Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                    §    IN THE DISTRICT COURT OF
INC.,                                            §
      Plaintiff                                  §
                                                 §
v.                                               §    HARRIS COUNTY, TEXAS
                                                 §
ROYCE HASSELL and                                §
SILVIA HASSELL,                                  §
      Defendants                                 §     113TH JUDICIAL DISTRICT

     NOTICE OF WITHDRAWAL OF MOTION AND CANCELLATION OF HEARING
       Plaintiff hereby gives notice to the Court and all parties that it is withdrawing its Motion to

Strike Untimely Attempt to Join Parties, currently set for hearing on April 6, 2018, at 9:00 A.M.,

in the 113th District Court, and that said hearing is therefore CANCELLED/PASSED.

                                                      Respectfully Submitted,

                                                      RENTEA & ASSOCIATES
                                                      700 Lavaca, Suite 1400-2678
                                                      Austin, Texas 78701
                                                      (512) 472-6291
                                                      (512) 472-6278 Facsimile
                                                      brentea@rentealaw.com

                                                      By: /s/ Bogdan Rentea
                                                        Bogdan Rentea
                                                        State Bar No. 16781000
                                                      ATTORNEY FOR PLAINTIFF

                                  CERTIFICATE OF SERVICE

        By my signature above, I hereby certify that on this 4th day of April, 2018, a true and
correct copy of the foregoing Notice was served on the parties through their counsel of record via
the Court’s e-file system and as follows:

       Derrick Carson            Via Email: dcarson@lockelord.com
       Deanna Willson            Via Email: Deanna.willson@lockelord.com
       Christian Perez           Via Email: cperez@lockelord.com
       Locke Lord LLP
       2800 JPMorgan Chase Tower
       600 Travis Street
       Houston, Texas 77002
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 40 of 125




                    EXHIBIT A




                        Page 4
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 41 of 125




                               CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                   §             IN THE DISTRICT COURT
INC.,                                       §
      Plaintiff,                            §
                                            §
v.                                          §             HARRIS COUNTY, TEXAS
                                            §
ROYCE HASSELL and                           §
SILVIA HASSELL,                             §
      Defendants.                           §             113th JUDICIAL DISTRICT

               AGREED FIRST AMENDED DOCKET CONTROL ORDER

1. 11/12/18           JOINDER. All parties must be added and served, whether by
                      amendment or third party practice, by this date.

2.                    EXPERT WITNESS DESIGNATION. Expert witness designations
                      are required and must be served by the following dates. The
                      designation must include the information listed in Rule 194.2(f).
                      Failure to timely respond will be governed by Rule 193.6.
(a) 12/10/18          Experts for parties seeking affirmative relief.
(b) 01/14/19          All other experts.

3.                    STATUS CONFERENCE. Parties shall be prepared to discuss all
                      aspects of the case including ADR with the court on this date.
                      TIME:      Failure to appear will be grounds for dismissal for want of
                      prosecution.

4.                    DISCOVERY LIMITATIONS. The discovery limitations of Rule
                      190.2, if applicable, or otherwise of Rule 190.3 apply unless changed
                      below:
(a)                   Total hours per side for oral depositions.
(b)                   Number of interrogatories that may be served by each party on any
                      other party.

5.                    ALTERNATIVE DISPUTE RESOLUTION.
(a)                   By this date the parties must either (1) file an agreement for ADR
                      stating the form of ADR requested and the name of an agreed mediator,
                      if applicable; or (2) set an objection to ADR. If no agreement or object
                      is filed the court may sign an ADR order.
(b)                   ADR conducted pursuant to the agreement of the parties must be
                      completed by this date.



                                   Page 5
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 42 of 125




6. 03/11/19         DISCOVERY PERIOD ENDS. All discovery must be conducted
                    before the end of the discovery period. Parties seeking discovery must
                    serve request sufficiently far in advance of the end of the discovery
                    period that the deadline for responding will be within the discovery
                    period. Counsel may conduct discovery beyond this deadline by
                    agreement Incomplete discovery will not delay the trial.

7.                  DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral
                    hearing or submission.
(a)                 If subject to an interlocutory appeal, dispositive motions or pleas must
                    be heard by this date.
(b) 03/11/19        Summary judgment motions not subject to an interlocutory appeal must
                    be heard by this date.
(c) 02/11/19        Rule 166a(i) motions may not be heard before this date.

8. 02/25/19         CHALLENGES TO EXPERT TESTIMONY. All motions to
                    exclude expert testimony and evidentiary challenges to expert
                    testimony must be filed by this date, unless extended by leave of court.

9. 03/04/19         PLEADINGS. All amendments and supplements must be filed by this
                    date. This order does not preclude prompt filing of pleadings directly
                    responsive to any timely filed pleadings.

10.                 DOCKET CALL
                    Parties shall be prepared to discuss all aspects of trial with the court on
                    this date.
                    TIME: Failure to appear will be grounds for dismissal for want of
                    prosecution.

11. 04/15/19        TRIAL. If not assigned by the second Friday following this date, the
                    case will be reset.




                                 Page 6
    Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 43 of 125                              4/16/2018 4:21 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                               Envelope No. 23931195
                                                                                                     By: Jacob Blessing
                                                                                              Filed: 4/16/2018 4:21 PM




        2016-87708                                             113th Judicial District
                                             Citation, Original Answer, Counterclaim and Third Party
                                             Petition of Phillip Hassell, Michael Hassell and Shawn
                  04/16/2018                 Potts Hassell and Joinder of Jason Hassell


    R. Hassell Properties, Inc.
       12512 Cutten Road, Houston, Texas 77066
                Royce Hassell
                                                    Citation


X                                                 Ron Harris, Civil Process Co.              713-545-2336




    Terry Tauriello
       12512 Cutten Road, Houston, Texas 77066


                                                    Citation



X                                                Ron Harris, Civil Process Co                713-545-2336




Bogdan Rentea - Rentea & Associates                                      16781000
          700 Lavaca, Suite 1400-2678, Austin, Texas 78701
        512            472-6291                                    512           472-6278

         brentea@rentealaw.com
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 44 of 125
         Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 45 of 125                                   4/17/2018 10:57 AM
                                                                                        Chris Daniel - District Clerk Harris County
                                                                                                          Envelope No. 23945716
                                                                                                                By: Jacob Blessing
                                                                                                       Filed: 4/17/2018 10:57 AM

                                          Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                         §            IN THE DISTRICT COURT OF
INC.,                                                 §
      Plaintiff,                                      §
                                                      §
v.                                                    §            HARRIS COUNTY, TEXAS
                                                      §
ROYCE HASSELL and                                     §
SILVIA HASSELL,                                       §
      Defendants.                                     §            113TH JUDICIAL DISTRICT

          ORIGINAL ANSWER, COUNTERCLAIM AND THIRD-PARTY PETITION
                  OF PHILLIP HASSELL, MICHAEL HASSELL AND
             SHAWN POTTS HASSELL AND JOINDER OF JASON HASSELL

          NOW COME PHILLIP HASSELL (“Phillip”), MICHAEL HASSELL (“Michael”), and

SHAWN POTTS HASSELL (“Shawn”) and file the following in response to ROYCE HASSELL'S

(“Royce”) counterclaim and third-party petition. In addition, Phillip, Michael and Shawn file their

counterclaim and third-party petition, and JASON HASSELL (“Jason”) joins in the counterclaim

and third-party action of Phillip, Michael, and Shawn, as permitted under rule 40 of the T.R.C.P.1

The parties would show the Court as follows:

          I. GENERAL DENIAL, COUNTER CLAIM and THIRD-PARTY PETITION
                     OF PHILLIP, MICHAEL, SHAWN and JASON

          1.     Phillip, Michael and Shawn generally deny, all and singular, the allegations in

Royce's petition and demand strict proof of all allegations in accordance with the law.

          2.     For their COUNTER CLAIM against Royce, Phillip, Michael, Shawn and Jason,

would show as follows:

                 a.        Pursuant to Rule 47 of the T.R.C.P., they seek damages over $1,000,000

          against Royce;


     1
       Phillip, Michael, Shawn and Jason, hereby bring their claims in their individual capacities, as well as
in their capacities as beneficiaries of the JAMES C. HASSELL INTERVIVOS TRUST, ("Trust").
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 46 of 125




         b.      Due to Royce's claimed status in and former status with HCCI, Royce, at all

 times relevant herein, owed a fiduciary duty to them; additionally, because of the

 confidential relationship among the parties, Royce owed an informal fiduciary duty to them.

         c.      FIRST, Royce breached that fiduciary duty by activating a business in

 competition with HCCI, under the corporate name of R. Hassell Properties, Inc., ("RHP")

 and by using funds designated to reduce a debt owed to HCCI, to capitalize RHP;

         d.      Royce's actions in operating RHP caused damages to HCCI and, in turn,

 Phillip, Michael, Shawn and Jason's interest in HCCI was diminished, for which they now

 sue.

         e.      SECOND, Royce repeatedly represented to Phillip, Michael, Shawn and

 Jason, that he would pay a promissory note and repay a line of credit, and in reliance thereto,

 they agreed to allow the family owned and controlled business, to extend credit to Royce.

 See for example handwritten note from Royce Hassell, attached hereto as Exhibit A.

         f.      Royce further represented to Phillip, Michael, Shawn and Jason, that the

 moneys borrowed would be used for business and not personal purposes and, in reliance on

 those representations, they agreed to allow the family owned and controlled business to

 continue to extend credit to Royce. See for example emails between Phillip and Royce,

 attached hereto as Exhibit B.

         Additionally, Royce induced the family members to agree to extend and provide

 bonding capacity to Royce’s business, by providing false financial information about his

 financial position.

         Royce lied about and intentionally failed to disclose: (i) the use of borrowed funds,

 (ii) liens filed on construction projects for which he was borrowing money, (iii) the solvency



                                           2
    Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 47 of 125




      of his companies, (iv) the fact that he was under “funds control”, (v) the fact that bonding

      companies had rejected him, (vi) his affiliation with HCCI, (vii) his forgery of Phil’s

      signature on documents, (viii) the validity of liens which he voluntarily gave on his

      properties2.

               Last, but certainly not least, and maybe the most damaging to the family members,

      was the fact that Royce fraudulently induced his family, by lying to Phil and causing him to

      sign, under false representation as to its real purpose, a joint venture agreement.

               The joint venture agreement was represented to be needed ONLY3 for insurance

      purposes and was never meant to be a real agreement to split profits on construction jobs,

      especially ones that Royce NEVER worked on or had anything to do with. The improper use

      of the joint venture agreement caused significant damages to the family members.

               g.       The representations of Royce were false, made with the intention that the

      family members rely on them, and the family members relied on them to their damage and

      detriment.

               h.       These family members put their trust and confidence in Royce, the company

      business, HCCI was damaged by those false representations, and breaches of the informal

      fiduciary duty, and, in turn, Phillip, Michael, Shawn and Jason's interest in HCCI4 and in a

      Trust has been diminished, for which they now sue.

               i.       THIRD, Royce continues to take actions specifically designed to harm these

      family members. Specifically, as recently as April 10, 2018, Royce supported an application

      for a writ of garnishment against HCCI’s bank account, by intentionally giving misleading

      information therein. Knowing that HCCI’s bank accounts were subject to a lien by


2
    This is not an exclusive, but a representative list only
3
    See Exhibit C.

                                                      3
        Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 48 of 125




         Community Bank, based on records available to him on the Texas Secretary of State’s

         website,5 he intentionally failed to mention that lien in his sworn affidavit to the Court.

         Knowing that all of the funds in those bank accounts were subject to a lien by the bank, and

         that he would never obtain a dime from the garnishment, he nevertheless obtained one for

         the sole purpose of harming the family business.

         3.       For their THIRD-PARTY CLAIMS, Phillip, Michael, Shawn and Jason show as

follows:

                  a.    Pursuant to Rule 40 of the TRCP, they bring this third party action against

         RHP and Terry Tauriello.

                  b.    RHP may be served by serving its registered agent, Royce Hassell, at 12512

         Cutten Road, Houston, Texas, 77066.

                  c.    Terry Tauriello, may be served at 12512 Cutten Road, Houston, Texas,

         77066.

                  d.    The court has personal jurisdiction over these third parties, because they do

         business in Texas, and in Harris County.

                  e.    The court has subject matter jurisdiction because the amount in controversy

         is within this court's jurisdictional limits. Pursuant to Rule 47 of the TRCP, they seek

         damages over $1,000,000.

                  f.    Venue is proper because all actions and omission occurred primarily in

         Harris County, Texas.




    4
      “HCCI” means Hassell Construction Company, Inc.
    5
      Royce’s affidavit references the UCC filings obtained by him from the Texas Secretary of State’s
office. Therefore, he had not only constructive, but actual knowledge of the bank lien on the HCCI bank
accounts.

                                                    4
        Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 49 of 125




                 g.       RHP and Tauriello, took actions designed to damage HCCI and its owners,

         by, inter alia, diverting assets and business opportunities rightfully belonging to HCCI;6

                 h.       Phillip, Michael, Shawn and Jason, were damaged by the actions of these

         third parties, and bring this action to recover their damages.

                                         II. ATTORNEY FEES

         4.      Phillip, Michael, Shawn and Jason hereby request that they be granted their attorney

fees as allowed by law.

                                              III. PRAYER

         WHEREFORE, Phillip, Michael, Shawn, and Jason Hassell, pray that Third-Party

Defendants be cited to appear and answer herein, and that, after trial, they be granted their damages,

interest, attorney fees, and all other and further relief to which they may show themselves entitled.

                                                           Respectfully Submitted,

                                                           RENTEA & ASSOCIATES
                                                           700 Lavaca, Suite 1400-2678
                                                           Austin, Texas 78701
                                                           (512) 472-6291
                                                           (512) 472-6278 Facsimile
                                                           brentea@rentealaw.com

                                                           By: /s/ Bogdan Rentea
                                                              Bogdan Rentea
                                                              State Bar No. 16781000

                                                           ATTORNEY FOR PLAINTIFF, and
                                                           PHILLIP, MICHAEL, SHAWN
                                                           and JASON HASSELL




    6
      Phillip, Michael, Shawn and Jason reserve the right to amend their third-party action to add, after
discovery, any additional parties, including, but not limited to, the officers and directors of RHP, including
Cindy Grooms and Ricardo Todeschini, or any other person that aided and abetted in the formation of RHP
and contributed to the damages alleged herein.


                                                      5
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 50 of 125




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of April, 2018, a true and correct copy of the foregoing
Original Answer, Counterclaim and Third-Party Petition of Phillip Hassell, Michael Hassell, Shawn
Potts Hassell and Jason Hassell was served on all opposing parties through their counsel of record
as follows:

       Derrick Carson       Via Email: dcarson@lockelord.com
       Locke Lord LLP
       2800 JPMorgan Chase Tower
       600 Travis Street
       Houston, Texas 77002


                                                       /s/ Bogdan Rentea
                                                       Bogdan Rentea




                                                  6
              Case 19-03452 Document
              Case 15-32751 Document 106-26
                                     1-5 Filed in TXSB
                                             Filed      on 05/03/19
                                                   in TXSB           Page
                                                           on 02/05/16    51 of
                                                                        Page    125
                                                                             2 of 4
                  . ...



                                                          Ac.. ~ 1~'-'L       _vlt-t"
                                                          2. /17 /12__,
                                                                                                                    .·

                   -1, ~yc-e.. JA-,,....1=':::> 1-1141-s etl1 p,,.. /)07E -t:L. l;    0


                  A.c..+ l~IA. ~])!WI. -tL> ~J.'-'G.c;' Dv v-- ofEb1=-t
                  A~& '"\"L> pV'E-S~ve 6ov- Ati1 lri-'1, +D PrJ{
                  00          0 () U-   E) {e, {t'   y A + l b vt "        .~ 7 6Y"l--) .(.a <rtx.n4v4-J_, -

                                              P-e.EAlM-~lVb
                                              Pv-e ~"..f-t, ---
                                             ~--------
                                                            ~J

                  J, S, /v/f\    ~ .L -fu l (7 P.a..~ t              -;.e- ~-f L)~ t i
                     Db }t,    ,A-he~              ~ C>V fr          (9 kYtA /A.A.J4-b:;. L ~
                      j   -rLM·          f}Ve
                                      .w"'-A-'"'° we- & o Lt*s J               t..vl       H   tv-r./lf4d
                    .c>-l-~etr-7.
                    ~                                <:        •                       \

             2. J~ ts . ~vfl' Dt:.~t~f -lo c..c>rc..-l-l.Vluc tJ..-CJvf:-'i/                                   ;·
                bi~'Y 0-c_ fJ v~;{?Cft j- -NJi (5)1/'" ~r- ~          .                                        f
                M.kl<J>.- lA- pv--o-?cr ~ ~DL-->lS) ~/~ _
                u~ -1-o PAJ o.f-.f DU "' e>k t ~ frcJ>-c;..
             ~.      we::   VJ~ 'l\. LN~b +D ltkAv~ {}~~ /laA/€s -b-4-f-~         ~
                                                                                                            ···
                    iw.., ~ v/f ~ e>~-t           +"Avove ~b lo- {Jt:>'';;;:. i...f-t. o~ -It.>
                     ~f4...p l m ~'"UP c'.t>LJ' V' fuL4z.., r "'- ,bY' ~ f' v 11-pP!E.




CCt Ex. 24                                                                                 HCCI Ex. 24
                                                 Exhibit
                                                   A                      HCCI-AAA-PRODUCTION-002963
         Case 19-03452 Document
         Case 15-32751 Document 106-26
                                1-5 Filed in TXSB
                                        Filed      on 05/03/19
                                              in TXSB           Page
                                                      on 02/05/16    52 of
                                                                   Page    125
                                                                        3 of 4
 -       . . ..   .        ...            . .   ' :..;         ...   . ..               ·. ·   . .   .
                       '£. 'Te             ·:~:.:Y l'>~'\.V ·,+k tv&> ·;· ev~ ~
                                 c;oA- c.~ 5~v~ ~~ b:n+~                                                 +D
                                 u_, D1-4-)C             -\-c9 t,e.>A- ~ ~ · A-     ~se (v+r ~
                                 1.   ~ 4 ~A---1--t ~.
     .             G. Tu +.-u ll 'f "TV-v,,,,-f 1 VI- b oc9 1 J-1, ~
6-L v;
-~~..1
                      1.
                           9
                           I
                  >~h F41+£. I;.,, I l./\...Qh- />rov 1'7 $ ........ / &V' fo-CJv
                                 . wt? 0 O-l1---t                    ~
                                                               L6>u G ~                 I
                                 T~ l~"""'- v..<.~\::."-4.$'$, ~v~1l~'z~ J'LE.y~J+- -f-l.cr~
                                 (D   (~vi;              A- Qt=»'~ A-+ft.4--vk -feP'V~"~ ol-\._~               ·

                                                            A?-+te~
                                                                                                                        t·
                                                                                                                       I

                                                                                                                    !
                                                                                                                    I




                                                                                                                   j
                                                                                                                   I



                                                                                                                   iI
                                                                                                                   I




                                                                                  HCCI-AAA-PRODUCTION-002964
 Case 19-03452 Document
 Case 15-32751 Document 106-26
                        1-5 Filed in TXSB
                                Filed      on 05/03/19
                                      in TXSB           Page
                                              on 02/05/16    53 of
                                                           Page    125
                                                                4 of 4

                                      '   . ·-· .·




                                                                                                              ;.
                                                                                                          I
                                                                                                          I

                                                                                                         i


  I.   ~~+ 14..<;po-!lt ~~"L~                        ~,,,..    ft   II /Jl'1->t--
 Ct/I?Vi+6 I         _A~k- . ~ --f<!?Y;:;/v~c5$S. A-~ pfaJy--e.__,                                   f.
                                                                                                     I
-fo v~ /fa-·y b1>~ 9it?sv,                              ~ l~k ~
                                                                                                     !



 yto     ..fo V'   V1/    J40-f).,f   -r.DI'
                                      ~c;.- k.. k ~ -f-Cl
 -fvtJ ..f..v{)     /)AJ .    D ~£~,,..~~~I ~ - rfv-L'<w..f- ,..:._                              I
                                                                                                 I
 6   4-k.~ s .r.> "'- ~ f-c::> ~ JU. s o l vezO ~ tA L-<..~ J-
 i v ~~~v~         ~~ 60-.el T-n:-1::--e~ Y~- :I -re'5- l
                                                                                           (.


~~          Go4                kA-&       b {~~d) ~ ~ov7~v+­                               :·.

friy    lv.f~             ~[)_. ~ iut((              vi-of ~Yc>Hk-e,,
M 8-     /:) v    t- , lu ~ { { ~ f/1-('7Vi, JlY #t E               /fol,,
13(J(Jl5v4-v~        1.   tvy    ..Jo be .S Vc~&s" ~ -i:L::> (               1   ~
l/VVY ~u+(/ e. .          y1




                                                              HCCI-AAA-PRODUCTION-002965
                  Case 19-03452 Document
                  Case 15-32751 Document 106-25
                                         1-5 Filed in TXSB
                                                 Filed      on 05/03/19
                                                       in TXSB           Page
                                                               on 02/05/16    54 of
                                                                            Page    125
                                                                                 2 of 6




               To:       Royce Hassell[conrcrete@gmail.com]
               Cc:       Shawn Potts[spotts@hassellconstruction.com]; Michael
               Hassell[mhassell@hassellconstruction.com]
               From:     Phil
               Sent:     Thur3/31/201112:05:32 PM
               Subject:  Re: payables ·
               MAIL_RECEIVED:      Thur 3/31/2011 12:06:12 PM

               You did not pay the bills that you said you were going to, furthermore you paid bills that were
               not on your aging report which makes what we talked about not correct. Living expense are not
               bills to vendors or subcontractors. Yes 1 am disappointed because I don't understand what you
               are doing, the hole keeps getting deeper. How do you plan on paying the bills that did not get
               paid for. We had a plan why did you change what we discussed we were going to do?

               Phillip Hassell
               Hassell Construction Company, Inc.
               12211 Duncan Road
               Houston, Texas 77066
               281 -893-2570 Office
               281 -580-9170 Fax

               On Mar 31, 2011, at 11 :43 AM, Royce Hassell <conrcrete@gmail.com> wrote:



                 Phil,

                 As we discussed last weekend, it is going to be April before we are
                 out of this hole. Fµrthermore, how can you expect for me to go for
                 three months and not have any income to keep the business going? I
                 am not complaining but I think it is unrealistic to assume that we can
                 just pay bills and not make payroll etc. (if we are truly working off
                 your LOC then we should have either included some $ for our
                 expenses or resolve it afterwards. As we discussed when we did the
                 LOC wire, you asked me about "Jiving money" and I said give me
                 some time for the dust to settle and Id get back to you. When I did
                 there was no reply) Its not a very likeable situation on my part but I
                 don't think either of us can afford for me to not keep the projects
                 moving forward. I've done that and now you are livid.



                 Having said that, I have tried to show you how by the end of April

                                                        Exhibit                         HCCI Ex.124
                                                          B
HCCIEx. 12-4                                                                    HCCI-AAA-PRODUCTION-002957
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-5 Filed in TXSB
                               Filed      on 05/03/19
                                     in TXSB           Page
                                             on 02/05/16    55 of
                                                          Page    125
                                                               3 of 6




we should be back on level ground. I--lere is another recapp of
EXACTLY where we are cost vs. revenue. I don't know what else to
show or say but that we are in much better shape than we were even
6 months ago.

LOC                -$1,116,342.00

Jan. Pay Request
                     $498,637.00

Feb.Pay              $690,899.00

March Pay            $892,000.00


Subtotal             $965,194.00

Costs thru 3/30                 Includes the
                                unpaids

Hillhouse            -$70,000.00
NC Foote            -$330,000.00
Research            -$326,000.00
FS                  -$364,000.00


                    -$124,806.00




Obviously, I wish the $124 was a positive number but there is
money in the retainage account to cover this if we aren't able to
make it up in profit and if I don't then Ill cut you a check when the
Willowbend property closes. I don't think that will be necessary
though. Additionally, it doesn't include any April receivables which
some of those costs are associated with.

Surely the $124 isn't a large enough amount for your Surety to
question our sustainability, is it?

Brother, 1 want to make this work and I trying as hard as I know bow




                                               HCCI-AAA-PRODUCTION-002958
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-5 Filed in TXSB
                               Filed      on 05/03/19
                                     in TXSB           Page
                                             on 02/05/16    56 of
                                                          Page    125
                                                               4 of 6




under the circumstances.



Royce

On Thu, Mar 31, 2011 at 10:05 AM, Phil < jphassell@hassellconstn~ftiQ_l)_.com> wrote:

  Shawn,

  Here ·is what should have been paid with the funds that we wired Royce, according to
  the aging report that we discussed in our meeting on Friday when you were leaving for
  Spring Break.
  Royce sent a check preview on March 14 for NC Foote & Research and on March 15
  for.Hillhouse and Wayne Grey, I used these for the funds that were wired to Royce.
  The only thing that changed was that I added $21 ,672.00 to Southern Star to pay them
  in full for NC Foote because the balance was way past due. What Royce has paid is not
  what we had planned on, I am not sure what the situation is. I have a meeting with Dad
  tomorrow about my meeting with the bonding company next week, he is going to blow
  a gasket with the bills not being paid like I presented to him. I will not be able to. go to
  the bonding with the current status of payment. This situation needs to be remedied
  immediately. J have copied Royce on this e-mail and will call as soon as I can to
  discuss it with him.


  NC FOOTE: $278,441.58

  Acme          13,698.90
  Brazos         5,691.60
  Chemical        2,782.12
  HCB            34,650.00
  Progressive   180,500.00
  Southern Star 30,J 98.00
  Volt master     10,920.96


  Wayne Grey $252,993.70

  DTA              44,346.00
  White Water     208,647.70


  Hillhouse      $ 45,368.58




                                                                HCCI-AAA-PRODUCTION-002959
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-5 Filed in TXSB
                               Filed      on 05/03/19
                                     in TXSB           Page
                                             on 02/05/16    57 of
                                                          Page    125
                                                               5 of 6




  CMC              1,556.20
  CL Davis         7,225.00
  Hasssell        36,587.38


  Firestation   $270,590.73

 Advantage       9,630.00
 Allstate        7,506.81
 American            42.78
 ARCJ           40,500.00
 ARC!           27,000.00
 Arc. Louvers     1,824.00
 CMC               548.60
 Curry          30,150.00
 Geargrid        6,407.00
 HAD            21,807.00
 HAD              2,484.00
 HCB             17,460.00
 Impact           2,697.00
 Multi-graphics      644.00
 Myrex            1,028.79
 Old Spring      24,300.00
 Overhead        19,800.00
 Voltmaster       47,547.00
 Voltrnaster       9,213.75


 Research       $268,947.53

 AAA Asphalt    2,174.04
 AAA Asphalt    14,759.82
 Cherry           971.60
 CMC            3,951.44
 Curb Planet    4,982.50
 GE Capital      3,426.0l
 Highway Paving 36,476.80
 Lazer          4,143.82
 Max Heavy Haul 1,800.00
 Precision       1,485.00
 Southern Star 173,370.50
 Steel Effects  21,406.00




                                               HCCI-AAA-PRODUCTION-002960
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-5 Filed in TXSB
                               Filed      on 05/03/19
                                     in TXSB           Page
                                             on 02/05/16    58 of
                                                          Page    125
                                                               6 of 6




 Phillip 1lassell
 Hassell Construction Company, Inc.
 12211 Duncan Road
 Houston, Texas 77066
 f8 1-893-2570 Office
 281-580-9 170 Fax




                                               HCCI-AAA-PRODUCTION-002961
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 59 of 125




                                 Exhibit
                                   C                 e``f=bñK=NON
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 60 of 125



                                                                      Pgs-4

                                                                      CAFX
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 61 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 62 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 63 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 64 of 125



                                                                      Pgs-2

                                                                      DCORX
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 65 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 66 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 67 of 125
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 68 of 125
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 69 of 125                              5/16/2018 4:27 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 24650965
                                                                                                     By: DELTON ARNIC
                                                                                                Filed: 5/16/2018 4:27 PM

                                   CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC.,              §                IN THE DISTRICT COURT OF
     Plaintiff                               §
                                             §
v.                                           §                HARRIS COUNTY, TEXAS
                                             §
ROYCE HASSELL, et al                         §
       Defendants                            §                113th JUDICIAL DISTRICT


        NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL


       Notice is hereby given that Silvia Hassell enters her appearance as lead counsel for

Defendants Royce and Silvia Hassell in this matter. Her contact information is below. Derrick B.

Carson and Locke Lord remain as counsel of this matter.

Date: May 15, 2018.


                                             Respectfully submitted,


                                             /s/ Silvia T. Hassell__________
                                             Silvia T. Hassell
                                             Texas Bar No. 09205200
                                             sehassell@aol.com
                                             12807 Haynes Street, Bldg. C
                                             Houston, Texas 77066
                                             Tel. 713-665-1812
                                             Fax. 713-665-0369



                                     Certificate of Service
        By my signature above I certify that counsel of record are being served with a copy of the
foregoing Notice of Appearance and Designation as Lead Counsel via e-service as well as e-mail
on this 16th day of May, 2018.
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 70 of 125                                5/20/2018 1:58 PM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 24719750
                                                                                                         By: Raven Hubbard
                                                                                                Filed: 5/21/2018 12:00 AM

                                       Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                      §   IN THE DISTRICT COURT OF
INC.,                                              §
      Plaintiff                                    §
                                                   §
v.                                                 §   HARRIS COUNTY, TEXAS
                                                   §
ROYCE HASSELL and                                  §
SILVIA HASSELL,                                    §
      Defendants                                   §     113TH JUDICIAL DISTRICT

                        MOTION TO DISQUALIFY SILVIA HASSELL
          NOW COME the Plaintiff, the Third Party Defendants, and Third Party Plaintiffs

(collectively "Plaintiffs")1 and, in support of their motion, show as follows:

          1.    This case was originally filed by HCCI on December 22, 2016, against Royce

Hassell ("Royce") and Silvia Hassell ("Silvia"), (collectively "the Defendants"), seeking a

declaration that neither were shareholders of HCCI, since September of 2013.

          2.    The Defendants answered with a general denial, special exceptions and affirmative

defenses, on April 19, 2017, by and through their lead attorney, Derrick Carson, of the law firm of

Locke Lord, LLP, hereinafter ("Locke Lord").

          3.    Thereafter, Royce, still represented by Locke Lord, filed an original counterclaim

and third party petition on May 19, 2017.

          4.    Royce's pleading was answered on April 17, 2018.

          5.    On May 16, 2018, Silvia filed a Notice of Appearance and Designation of Lead

Counsel. She announced that she would represent herself and Royce, as lead counsel in the matter;

however, Derrick Carson and the law firm of Locke Lord, would remain as attorneys of record. In

essence, the law firm of Locke Lord allowed their client, Silvia, to join the team representing her

and her husband, and designated her as lead counsel.


      1
        For purposes of this motion, the collective Plaintiffs are Hassell Construction Company,
Inc. ("HCCI"), Phillip Hassell ("PH"), Michael Hassell ("MH"), Shawn Potts Hassell ("SP"), and
Jason Hassell ("JH").
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 71 of 125




          6.     Pursuant to the guiding principles set forth in rules 1.06 and 3.08 and of the Texas

Disciplinary Rules of Professional Conduct,2 the Plaintiffs move for the disqualification of Silvia as

lead attorney for Royce.

          7.     The grounds for disqualification are as follows:3

          a.     Silvia is a party, and a witness, who will be called to testify on matters relevant to

                 the claims and defenses asserted by all parties;

          b.     Silvia has represented HCCI in the past, and should not be allowed to represent a

                 party adverse to HCCI in this proceeding;4
          c.     Silvia has drafted agreements relevant to this proceeding, specifically the Intervivos

                 Trust;

          d.     The finder of fact may become confused if Silvia is allowed to act as both the

                 attorney and the witness.

          8.     Silvia may, of course, represent herself in this proceeding, and the Plaintiffs are not

attempting to prevent that. They simply ask that Silvia not be allowed to represent any other party.

          9.     It is clear, from the list provided above, that the Plaintiffs will be prejudiced if Silvia

is allowed to be designated as lead counsel. On the other hand, neither Royce nor Silvia will be

prejudiced by her disqualification. After all, Derrick Carson and the law firm of Locke Lord, are

still counsel of record.

          10.    Therefore, for all the reasons stated above, and as may be further shown at the

hearing on this motion, Silvia Hassell should be disqualified from representing any party, other than

herself, in this matter.

      2
        While the disciplinary rules do not necessarily set forth controlling standards for motions
to disqualify, they provide relevant guidelines for such motions. See Anderson Producing Inc. v.
Koch Oil Co., 929 S.W.2d 416, 421 (Tex. 1996).
      3
          The Plaintiffs reserve the right to supplement the list of grounds for disqualification.
      4
        As a matter of fact, HCCI is currently suing Silvia for malpractice and breach of fiduciary
duty, in Cause No. 2017-00535, pending in the 152nd Judicial District Court of Harris County,
Texas.




                                                     2
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 72 of 125




          WHEREFORE, PREMISES CONSIDERED, the Plaintiffs request that, after an oral and

evidentiary hearing, they be granted the relief sought herein, and that they be granted such other and

further relief to which they may show themselves justly entitled.

                                                      Respectfully Submitted,

                                                      RENTEA & ASSOCIATES
                                                      700 Lavaca, Suite 1400-2678
                                                      Austin, Texas 78701
                                                      (512) 472-6291
                                                      (512) 472-6278 Facsimile
                                                      brentea@rentealaw.com


                                                      By: /s/ Bogdan Rentea
                                                        Bogdan Rentea
                                                        State Bar No. 16781000
                                                      ATTORNEY FOR PLAINTIFFS5

                                   CERTIFICATE OF CONFERENCE

        By my signature above, I certify that I have communicated on this issue with opposing
counsel, including Silvia Hassell. The efforts to resolve this matter have been unsuccessful,
necessitating court involvement.

                                     CERTIFICATE OF SERVICE

        By my signature above, I hereby certify that on the 20th day of May, 2018, a true and
correct copy of the foregoing Motion to Disqualify Silvia Hassell was served on the parties through
their counsel of record via the Court's e-file system.




      5
          See footnote 1, supra.




                                                  3
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 73 of 125                            5/19/2018 5:21 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                               Envelope No. 24719046
                                                                                                     By: Raven Hubbard
                                                                                            Filed: 5/21/2018 12:00 AM
                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC., et al,    §                IN THE DISTRICT COURT OF
      Plaintiffs                          §
                                          §
v.                                        §                HARRIS COUNTY, TEXAS
                                          §
ROYCE HASSELL, et al,                     §
      Defendants.                         §                113th JUDICIAL DISTRICT




                        ROYCE HASSELL’S ANTI-SLAPP MOTION TO DISMISS
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 74 of 125



                                               (i)

                                      TABLE OF CONTENTS

                                                                                           Page

INDEX OF EXHIBITS…………………………………………………………………………………….……………………………….(iv)(v)(vii)


INDEX OF AUTHORITIES………………………………………………………………………………………………………………….(vii)-(x)


SUMMARY/REQUESTED RELIEF…………………………………………………………………………………………………………….…1


  I.       FACTUAL BACKGROUND

        A. By a 1986 gift, the JCH Trust, of which Royce Hassell is an equal beneficiary
           with his siblings, is the majority shareholder of Hassell
           Construction Co., Inc.…………………………………………………………………………………..………………….……3

        B. HCCI is just one of many Hassell Family related companies: However, It Is the
           only company in which together, all five Hassell siblings own an Interest………………………………4

        C. HCCI and Royce Hassell’s companies entered into multiple Joint Ventures
           Beginning in 2008…..…………………………………………………………………………………………………………….5

        D. In 2011, the Springwoods Project (in which HCCI owned a profit only interest
           and Royce Hassell’s companies bore 99% of the risk of loss) went horribly awry
           due to the District’s defective plans……………………………………………………………………………………..5

        E. Phillip Hassell Proposed the Hassell 2012 Joint Venture Before the Springwoods
           Project was finished in consultation with attorneys who were loyal to
           Exxon and the District……………………………………………………………………………………………………….…..6

        F. Mr. Rose’s law firm, simultaneously counsel for HCCI and Exxon, participated
           In non-suiting HCCI’s claims against the District even though Mr. Rose Is a
           government official Director of the District……..……………………….……………………….…………………7

        G. Unaware his siblings had entered an alternate universe run by Exxon
           (which was liable to the taxpayers of the District HCCI had just sued),
           Royce Hassell agreed to his brother’s Proposal to combine his own companies
           with HCCI in a partnership; only to have HCCI, the partnership
           and his companies destroyed through false narratives perpetuated by lawyers
           loyal to Exxon and the District. ………………………………………………………………………….…………………8
        Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 75 of 125




                                                                       (ii)

                                                   TABLE OF CONTENTS (Continued)

                                                                                                                             Page

         H. This latest suit by his siblings evidences they believed they personally stood to
            benefit (the quid pro quo) by striking a secret deal with lawyers loyal to Exxon and
            the District to blame Royce Hassell for the Springwoods Project losses………………………………....8

         I.   In September of 2013, when Royce Hassell first learned Coats Rose agreed to be
              HCCI’s corporate counsel, Royce Hassell objected and has been objecting ever since………..…9

         J.   As co-counsel with HCCI’s corporate lawyers (who were also Exxon’s lawyers)
              Bogdan Rentea took over, non-suited, and refiled the same claims against the
              District four and a half years after the original suit, only to lose 99% of the claims
              by summary judgment on limitations……………………………………………………………………………….…10

         K. Complicit with HCCI’s corporate counsel, the District’s lawyers, Engvall and Lopez and
            Allen Boone & Humphries, worked with lawyers they knew to be simultaneously
            Exxon’s lawyers and HCCI’s lawyers, to defend against HCCI’s suit……………………..……………..…11

         L. Like the Springwoods Project, the Hassell 2012 Joint Venture ended disastrously
            For Royce Hassell while conflicted lawyers benefitted from the partnership
            Profits HCCI now owes Royce Hassell’s companies…………………………………………….………………12

         M. Royce Hassell did not discover his siblings’ duplicity until it was too late to
            stop them from non-suiting the District or squandering hard earned money
            on conflicted lawyers leaving HCCI apparently destitute.............………………………………..……...13

Introduction to Legal Argument…………………………………………………………………………………………………….……..14

  II.         ARGUMENT AND AUTHORITIES............................................................................................15

         A. THE TCPA……………………………………………………………………………………………………………………….…..15

         B. First Prong: The New Legal Action Against Royce Hassell Must be Dismissed
            Because It is Based On, Relates To, and Is in Response to Royce Hassell’s Exercise
            of the Right to Petition and Free Speech and His Freedom of Association………………………….17

              (i)      The Right to Petition and Free Speech……………………………………………………………..…….17

              (ii)     The Right of Association………………………………………………………………………………….……..19

         C. Second Prong: This Suit Must Be Dismissed Because HCCI’s Controlling Owners
            Have No Evidence-Much Less “Clear and Specific” Proof-To Support Each Element
            of Their Claims Against Royce Hassell………………………………………………………………………………….20
   Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 76 of 125




                                                       (iii)

                                        TABLE OF CONTENTS (Continued)

                                                                                                      Page




                  (i)        The Law: “Clear and Specific” Evidence……………………………………………………….…..20
                  (ii)       Alleged Breach of Fiduciary Duty……………………………………………………………………...20
                  (iii)      Alleged Fraudulent Inducement……………………………………………………………….………23
                  (iv)       Claim for Alleged False Affidavit in Support of Garnishment Petition……...………..27


       D. The Legal Action Against Royce Hassell Must Be Dismissed Under the TCPA
          Because Royce Hassell Has Established Each Essential Element of An Affirmative
          Defenses to This Suit…………………………………………………………………………………………….……………27


          (i)             Section 27.005(d) of the TCPA………………………………………………………………………..……..27
          (ii)            Lack of Standing and/or Capacity……………………………………………………………………………27
          (iii)           Limitations………………………………………………………………………………………………………..……28
          (iv)            Res Judicata………………………………………………………………..……………………………………..….29
          (v)             Estoppel……………………………………………………………………………………………………………..….34
                          (a) Estoppel by Record or Judicial Estoppel………………………………………………..………..…35
                          (b) Estoppel by Contract………………………………………………………………………………..….…..35
                          (c) Equitable Estoppel……………………………………………………………………………………..….…36
                          (d) Promissory Estoppel…………………………………………………………………………………………37
                          (e) Quasi Estoppel…………………………………………………………………………………………….…..37
          (vi)            Accord and Satisfaction; Settlement…………………………………………………………………......38
          (vii)           Waiver…………………………………………………………………………………………………………………...38
          (viii)          Ratification………………………………………………………………………………………………………….…39

       E. Because Dismissal is Proper, the TCPA Requires the Court to Award Royce Hassell
          His Court Costs, Attorney’s Fees and Expenses, and to Sanction Michael Hassell,
          Phillip Hassell, Shawn Hassell Potts and Jason Hassell……………………………………………….……..39

III.      Proof…………………………………………………………………………………………………………………………………41

Prayer……………………………………………………………………………………………………………………………………….……41

Certificate of Service……………………………………………………………………………………………………………….……..42
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 77 of 125



                                                   (iv)

                                            INDEX OF EXHIBITS

Exhibit 1:    Final Arbitration Award.

Exhibit 2:    Final Judgment Confirming the Arbitration Award.

Exhibit 3:    Motion to Strike Intervention of HCCI’s Controlling Owners Following Arbitration.

Exhibit 4:    Order Striking Intervention.

Exhibit 5:    Bankruptcy Court Memorandum Opinion of May 11, 2015, Declaring Partnership.

Exhibit 6:    Transcript of Emergency Bankruptcy Hearing of March 9, 2018, Finding HCCI’s Controlling
              Owner’s In Bad Faith.

Exhibit7:     Phillip Hassell “To all” letter, August 2012.

Exhibit 8:    Shawn Hassell Potts, Coats Rose e-mail, June 28, 2012.

Exhibit 9:    Coats Rose’s Privilege Log.

Exhibit 10:   Pascal Piazza’s Original Petition of HCCI.

Exhibit 11:   Richard Rose’s E-Mail Commenting on HCCI’s Suit Against the District.

Exhibit 12:   Richard Rose’s E-Mail Inquiring About Mediation Results Between the District and HCCI.

Exhibit 13:   Phillip Hassell’s Letter Designating Exxon’s Lawyers as HCCI’s “Corporate Counsel.”

Exhibit 14:   Audit Confirmations Requested by Shawn Hassell Potts For HCCI.

Exhibit 15:   May 2013, Letter Requested By Phillip Hassell.

Exhibit 16:   Patrick Gaas’s E-Mail of October 2013, “The answer of Tyler & Das Notwithstanding.”

Exhibit 17:   Micky Das’s Opposition to Royce Hassell’s Motion to Disqualify Exxon’s Lawyers.

Exhibit 18:   Coats Rose’s Letter of July 2014 That Royce Hassell Has No Authority.

Exhibit 19:   Order Designating Bogdan Rentea as a Responsible Third Party to HCCI in Malpractice Suit
              He Filed for HCCI.

Exhibit 20:   Phillip and Royce Hassell’s Joint Letter of March of 2013, Objecting to Coats Rose’s
              conflicts.

Exhibit 21:   Coats Rose’s May 2014 Letter, Responding to HCCI’s Conflict of Interest Objection.
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 78 of 125



                                                  (v)

                                     INDEX OF EXHIBITS (con’t.)


Exhibit 22:   Phillip Hassell’s Letter Recanting His Earlier Letter Objections to Coats Rose’s Conflicts of
              Interest.

Exhibit 23:   Coats Rose Engagement Letter of January 2012.

Exhibit 24:   Micky Das’ Consolidation Motion Asking That All Hassell Family Disputes Be Compelled to
              Arbitration.

Exhibit 25:   CommunityBank Letter Admitting the Bank Gave Royce Hassell’s Private Banking
              Information to His Siblings Without Authority.

Exhibit 26:   Affidavits Drafted by Exxon’s Lawyers Declaring that HCCI and Royce Hassell’s Family was
              adverse to Him “At All Times” Beginning in January of 2012.

Exhibit 27:   Bogdan Rentea’s September of 2014, Answer for HCCI (Verified by Phillip Hassell) That
              HCCI and Royce Hassell’s Companies Have Never Been Partners “At Any Time.”

Exhibit 28:   Bogdan Rentea’s October 3, 2016, Nonsuit of HCCI’s Claims Against the District.

Exhibit 29:   Micky Das’ March 2014 Response to Various Motions of Royce Hassell’s Companies.

Exhibit 30:   Transcript of Bankruptcy Hearing of March 25, 2015.

Exhibit 31:   Post Arbitration Brief Filed By Exxon’s Attorneys with Bogdan Rentea (Page 1).

Exhibit 32:   Judge Carter’s Orders of 2014 Compelling Arbitration and Consolidating Other Claims Into
              Arbitration.

Exhibit 33:   Judge Carter’s Self-Recusal Order After Citing “A History” With Bogdan Rentea.

Exhibit 34:   Arbitration Demands of Exxon’s Lawyers On Behalf of HCCI Pertaining to the Springwoods
              Project.

Exhibit 35:   Arbitration Demands of Exxon’s Lawyers Against RHP.

Exhibit 36:   Proposal of Exxon’s Lawyers to Dismiss Claims Against RHP as a trade.

Exhibit 37:   Micky Das’ Motion to Compel Arbitration.

Exhibit 38:   Texas Secretary of State Comptroller’s Office Public Information Regarding “MDPG
              Holdings” Jointly Owners by Micky Das and Patrick Gaas.

Exhibit 39:   “No funds to distribute,” and false lien on Stellar Project.
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 79 of 125



                                                   (vi)

                                      INDEX OF EXHIBITS (con’t.)



Exhibit 40:   Bogdan Rentea’s Privilege Log

Exhibit 41:   Richard Rose’s Government Officer Conflict Disclosure.

Exhibit 42:   Coats Rose’s “Forget Conflicts” Settlement Offer.

Exhibit 43:   The District’s Open Records Act response denying documents exist (and the documents
              they were denying existed).

Exhibit 44:   Coats Rose representing siblings in AAA.

Exhibit 45:   Phillip Hassell’s Verification of CJVA validity for HCCI.

Exhibit 46:   Phillip Hassell’s Verification of CJVA validity for HMS.

Exhibit 47:   HCCI’s Audited Financial Statement Notes.

Exhibit 48:   Joel Massey Referral of Royce Hassell’s siblings to Coats Rose as “potential” adversaries
              (January of 2012).

Exhibit 49:   Arbitrator Removal for Evident Partiality.

Exhibit 50:   Summary Judgment of 99% of HCCI’s claims against the District on limitations.
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 80 of 125




                                                 (vii)

                                       TABLE OF AUTHORITIES

                                                                                                 Page

                                                CASES

Adams v. Starside Custom Builders, LLC., 042018 TXSC, 16-0786 (Tex. 2018)…………………….…………….14, 17

Alphonso v. Deshotel, 417 S.W. 3d 194 (Tex. App.-El Paso 2013, no pet.)…………………………….…………….….40

Amstadt v. United State Brass Corp., 919 S.W. 2d 644 (Tex, 1966)……………………..……………….………….…….30

Aquaplex, Inc. v. Rancho La Valencia, Inc., 297 S.W. 3d 768 (Tex. 20009)……………………………….………..……24

Barr v. Resolution Trust Corp., 837 S.W. 2d 627 (Tex. 1992)……………………………………………………..……………30

Better Business Bureau of Metropolitan Houston, Inc. v. John Moore Services, Inc.,
500 S.W. 3d 26 (Tex. App.-Houston [1st Dist.] 2016, no pet.)……………………………………………………………16, 20

Cotton v. Weatherford Bancshares, Inc., 187 S.W. 3d 687 (Tex. App.-Fort Worth 2006,
pet. denied.)………………………………………………………………………………………………………………………………………….23

Hersh v. Tatum, 526 S.W. 3d 462 (Tex. 2017)…………………..……………………………………………………………………14

Ernst & Young, LLP v. Pacific Mut. Life Ins. Co., 51 S.W. 3d 573 (Tex. 2001)…………………………………………..29

Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W. 3d 194 (Tex. 2011)……………………………………………..….…….24

Ferguson v. Building Materials Corp., 295 S.W. 3d 642 (Tex. 2009)…………..…………………………………….…….35

Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-CV, (Tex. App.-Dallas
(5th Dist.) 2015)………………………………………………………………………………………………………………………………………28

Frazier v. GNRC Realty, LLC, 476 S.W. 3d 70 (Tex. App.-Corpus Christi 2014, pet denied.) ……………..…….38

In re Lipsky, 460 S.W. 3d 579, 591 (Tex. 2015)…………………………………………………………………..….16, 17, 20, 40

Italian Cowboy Partners, Ltd. V. Prudential Ins. Co. of Am., 341 S.W. 3d 323 (Tex. 2011)………..…..………..24

Jain v. Cambridge Petroleum Grp., Inc., 395 S.W. 3d 394 (Tex. App. -Dallas 2013, no pet.)……….…..….…..16

Jamail v. Thomas, 481 S.W. 2d 485 (Tex. App.-Houston [1st Dist.] 1972, writ ref’d n.r.e.)……………..………39

Johnson & Higgins v. Kenneco Energy, Inc., 962 S.W. 2d 507 (Tex. 1998)………………………….…………..………36
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 81 of 125



                                               (viii)

                                TABLE OF AUTHORITIES (Continued)

                                                                                             Page

Kanon v. Methodist Hosp., 9 S.W. 3d 365 (Tex. App.-Houston [14th Dist.] 1999, no pet.)……………………..29

Kerlin v. Sauceda, 263 S.W. 3d 920 (Tex. 2008)…………………………..……………………………………………………….28

Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857 (Tex. 2000)…………………………………..………….37, 38

Marsh USA, Inc. V. Cook, 354 S.W. 3d 764 (Tex. 2011)…………………………………………………………………………15

Mathews v. Sun Oil Co., 411 S.W. 2d 561 (Tex. Civ. App.-Amarillo 1996), aff’d,
425 S.W. 2d 330 (Tex. 1968)…………………………………………………………………………………………………………………36

Nagle v. Nagle, 633 S.W. 2d 796 (Tex. 1982)…………………………..……………………………………………………………37

Ohrt v. Union Gas Corp., 398 S.W. 3d 315 (Tex. App.-Corpus Christi 2012, pet. denied)……….………………38

Rehak Creative Servs., Inc. v. Witt, 404 S.W. 3d 716 (Tex. App.- Houston [14th Dist.] 2013,
pet denied)…………………………………………………………………………………………………………………………………….16, 17

Rio Grande H20 Guardian, No. 04-13-00441-CV, 2014 WL 309776, at *3,
(Tex, App.-San Antonio, Jan. 29, 2014, no pet.)……………………………………………………………………………………19

Sawnk v. Cunningham, 258 S.W. 3d 647 (Tex. 2008)……………………………………………….……………………………28
.
Sefzik, v. City of McKinney, 198 S.W. 3d 884 (Tex. App.-Dallas 2006, no pet.)………………….…………………..36

Texas Water Rights Comm’n v. Crow Iron Works, 582 S.W. 2d 768 (Tex. 1979)…………………..……………….30

Walker v. Schion, 420 S.W. 3d 454 (Tex. App.-Houston [14th Dist.] 2014, no pet.)……………………….……….15
.
Wingate v. Hajdik, 795 S.W. 2d 717 (Tex. 1990)……………………………………………..………..….…………..…..……..28
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 82 of 125



                                              (ix)

                                TABLE OF AUTHORITIES (Continued)

                                                                            Page

                                            Statutes

Tex. Bus. & Com. Code – Chapter 15

       Section 15.04…………………………………………………………………………………………………………….…………….15

       Section 15.05(a)…………………………………………………………………………………………………………………15, 20

       Section 15.05(b)……………………………………………………………………………………………………………………….20

Tex. Civ. Prac. & Rem. Code

       Section 16.004(a)(4)…………………………………………………………………………………………………………………28

       Section 27.001(1)…………………………………………………………………………………………………………………….18

       Section 27.001(3)…………………………………………………………………………………………………………….………18

       Section 27.001(4)……………………………………………………………………………………………………………….……18

       Section 27.001(6)……………………………………………………………………………………………………………………….1

       Section 27.001(7)(B)……………………………………………………………………………………………………….………..15

       Section 27.001(8)………………………………………………………………………………………………………….………….18

       Section 27.001(9)(c)…………………………………………………………………………………………………………..……..18

       Section 27.002…………………………………………………………………………………………………………………….14, 15

       Section 27.003……………………………………………………………………………………………………………..……..14, 15

       Section 27.005………………………………………………………………………………………………………………..………..15

       Section 27.005(b)………………………………………………………………………………………………………………. 16, 17

       Section 27.005(b)(2)………………………………………………………………………………………………………………….19

       Section 27.005(c)………………………………………………………………………………………………..……16, 20, 23, 26

       Section 27.005(d)………………………………………………………………………………..………………………..…….17, 27
Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 83 of 125



                                  (x)

                    TABLE OF AUTHORITIES (Continued)

                                                                      Page



 Section 27.006………………………………………………………………………………………………………….………………15

 Section 27.009………………………………………………………………………………………………………………………….40

 Section 27.009(a)(1)………………………………………………………………………………………………………………….40

 Section 27.009(a)(2)………………………………………………………………………………………………….………………40

 Section 27.011………………………………………………………………………………………………………………………….16
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 84 of 125




                                          CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC., et al,                §             IN THE DISTRICT COURT OF
      Plaintiffs                                      §
                                                      §
v.                                                    §             HARRIS COUNTY, TEXAS
                                                      §
ROYCE HASSELL, et al,                                 §
      Defendants                                      §             113th JUDICIAL DISTRICT

                           ROYCE HASSELL’S ANTI-SLAPP MOTION TO DISMISS1

     1. Four individuals2 bring a new legal action as a Strategic Lawsuit Against Public Participation, which

is exactly what the Texas Citizens Participation Act3 (the “TCPA”) is designed to prevent.

     2. Specifically, on April 17, 2018, four of five Hassell family siblings who, together, own a controlling

majority interest in Hassell Construction Co., Inc. (“HCCI”), the plaintiff corporation which initiated this

lawsuit over a year ago, bring claims in their own names against their brother, minority HCCI owner Royce

Hassell. The four siblings, Michael Hassell, Phillip Hassell, Shawn Hassell Potts, and Jason Hassell (together

hereinafter jointly referred to as HCCI’s “Controlling Owners”), filed their “Original Answer, Counterclaim

and Third-party Petition of Phillip Hassell, Michael Hassell and Shawn Potts Hassell and Joinder of Jason

Hassell” (hereinafter referred to as “Joinder Petition”)4 less than sixty days ago.

     3. By this suit his siblings seek to punish Royce Hassell for exercising his constitutional rights. More

specifically, their own pleadings evidence they seek to punish Royce Hassell for petitioning to confirm and




1
  Royce Hassell files this motion subject and without waiver of his right to move to compel arbitration in
the event this legal action is not dismissed.
2
  Three of the Controlling Owners, i.e., Michael Hassell, Phillip Hassell, and Shawn Hassell Potts, join as
counter-plaintiffs, and one Controlling Owner, i.e., Jason Hassell, joins as an original third-party plaintiff.
3
  Tex. Civ. Prac. & Rem. Code, Chapter 27, Actions Involving the Exercise of Certain Constitutional Rights.
4
  The Joinder Petition bringing new “counterclaims,””cross-claims” and “third party claims” fall within the
TCPA definition of a “legal action” which “means a lawsuit, cause of action, petition, complaint, cross-
claim or counterclaim or any other judicial pleading or filing that requests legal or equitable relief.” Tex.
Civ. Prac. & Rem. Code §27.001(6).

                                                      1
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 85 of 125



seek to collect an arbitration award against HCCI in a separate case;5 wherein he has attempted to speak

freely by signing an affidavit in support of a garnishment action against HCCI’s bank. See Joinder Petition

para. 2.i, et seq. They also seek to have Royce punished for freely associating with Terry Tauriello, a

witness in the arbitration who is an owner and employee of R. Hassell Properties, Inc., a corporation,

which was non-suited out of the family dispute in 2016. See, Joinder Petition, paragraphs 2.c and 3.g.

    4. HCCI’s Controlling Owners attempt to refile, rehash and repackage the same baseless claims that

were dreamed up and asserted by lawyers loyal to Exxon who had multiple egregious conflicts with the

Hassell family and their companies in an arbitration which ended in July of 2017. The final arbitration

award was confirmed in a Final Judgment by Harris County District Judge Fredericka Phillips on March 26,

2018,6 just before the four siblings attempted to refile the same claims in the concluded arbitration, and

then in a new bankruptcy involuntary case they brought against the partnership they claim in this case is

not real. Their belated arbitration attempt was stricken,7 and United States Bankruptcy Judge Marvin

Isgur found they acted in bad faith.

    5. The pretext for this suit, that the value of their stock in HCCI has been diminished on grounds the

partnership was not “real” and not “for profit,” contradicts even HCCI’s own audited financial statements

prepared by auditors from information provided by HCCI’s Controlling Owners which in turn they provided

to banks, insurance companies and sureties for years before filing this suit.8




5
  Cause No. 2013-61995; R. Hassell & Company, Inc., et al v. Hassell Construction Co., Inc., et al, in the
61st Judicial District Court of Harris County, Texas.
6
   See, Exhibit “1”, Final Arbitration Award;
7
  See, Exhibit “2”, Final Judgment and Exhibit “3” Motion to Strike Intervention and Exhibit “4” Order
Striking Intervention.
8
  See, for example Exhibit “47” notes to financial statement of HCCI FYE June 30, 2014, (one year after
Royce Hassell’s lockout), page 14: “On July 1, 2012, the Company entered into a joint venture
agreement with the related companies of R. Hassell & Co., Inc., R. Hassell Builders, Inc., and G.R. Group
Resources, Inc. (R. Hassell) . . . The joint venture agreement called for sharing of profits with R. Hassell
receiving 25% of the net profits on completed contracts . . .

                                                      2
         Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 86 of 125



    6. The allegations they make herein are also an attempt to collaterally attack Judge Isgur’s now three

year old May of 2015, Memorandum Opinion,9 finding the partnership Royce Hassell’s siblings complain

of herein was “for profit”--a decision the siblings never chose to appeal--and the arbitration.

    7. Undeterred by bad faith finds, an arbitration award, or the revelations of their own misconduct,

HCCI’s Controlling Owners now file this TCPA barred suit. Importantly, in this suit they openly threaten

they will file more like it in the future.10

    8.    By this legal action HCCI’s Controlling Owners improperly attempt to chill and stifle Royce

Hassell’s right to petition on his own behalf and individually on behalf of the family corporation of which

he is part owner and an equal beneficiary, as well as his rights to speak freely and associate freely with

business associates. This legal action is, therefore, based on, relates, to and/or in response to Royce

Hassell’s exercise of his constitutional right to petition, free speech and free association.

    9. Under the TCPA, immediate dismissal of the legal action is mandatory unless HCCI’s Controlling

Owners provide “clear and specific” evidence to support each element of their claims. And, even if HCCI’s

Controlling Owners could provide “clear and specific” evidence of each element of each of their claims—

and they cannot— immediate dismissal of this case is still mandatory under the TCPA because Royce

Hassell has established each essential element of his affirmative defenses to the claims of HCCI’s

Controlling Owners. The Controlling Owners’ legal action must be dismissed under the TCPA.


    I.       FACTUAL BACKGROUND

             A. By a 1986 gift, the JCH Trust, of which Royce Hassell is an equal beneficiary with his five
                siblings, is the majority shareholder of Hassell Construction Company, Inc.

    10. James Hassell founded Hassell Construction Co., Inc. (“HCCI”) in 1976. In 1986, James Hassell

gifted all the appreciating stock of HCCI equally to his five children via the James C. Hassell Intervivos


9
   See, Exhibit “5”, Memorandum Opinion dated May 11, 2015; and Exhibit “6,” Transcript of Emergency
Bankruptcy Hearing, March 9, 2018.
10
   See, Joinder Petition footnote 5.

                                                      3
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 87 of 125



[Irrevocable] Trust (“JCH Trust”). At the same time, James Hassell froze the value of his own interest in

HCCI at $800,000 for estate planning purposes. His five children, the five equal beneficiaries of the JCH

Trust, are:

        •     Royce Hassell who is James Hassell’s only son from his first marriage;
        •     Michael Hassell, Phillip Hassell and Shawn Hassell Potts (Counter-plaintiffs in this Anti-Slapp
              case) who are James Hassell’s children from his second marriage; and,
        •     Jason Hassell (Third Party Plaintiff in this Anti-Slapp case) who is James Hassell’s son from his
              third marriage.

    11. The JCH Trust is the majority shareholder of HCCI. Michael Hassell, has been the trustee of the

JCH Trust for over 25 years.

              B. HCCI is Just One of Many Hassell Family Related Companies: However, It is the Only
                 Company In Which Together, All Five Hassell Siblings Own An Interest.

    12. HCCI is a business in which all five Hassell siblings own an interest. On and off since its inception

each Hassell sibling has worked for HCCI or run it in a management position going back to before the JCH

Trust was formed more than thirty years ago. In turn, from time to time each of the siblings has also had

business interests outside HCCI and sometimes their separate companies joint-ventured work with HCCI.

    13. In 1991, Royce Hassell, separately founded his own company, R. Hassell & Co., Inc. (“RHC”), a

general contracting firm. He also later expanded his business by forming R. Hassell Builders, Inc. (“RHB”),

a company dedicated solely to building projects. R. Hassell Holding Company, Inc. (“RHHC”) is a holding

company which holds the stock of RHC and RHB. Royce Hassell also started G.R. Group, a container hauling

company. Years afterward, Royce also started and solely owned a custom home building company, R.

Hassell Properties, Inc. (“RHP”) which was dedicated to building custom homes in West University Place

and Bellaire, Texas, before the company became dormant in 2010.

    14. In approximately 1997, Michael Hassell and two siblings, Phillip Hassell and Shawn Hassell Potts,

started a new company with their father, Hassell Management Services, LLC (“HMS”). At first, HMS was

said to be an employee leasing company to lease management employees to HCCI; But sometime latter,

HMS acquired real estate and hired HCCI to develop the properties. During that time, Michael Hassell,

                                                       4
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 88 of 125



Phillip Hassell, Shawn Hassell Potts, were employed and paid by HMS, but were leased to HCCI as its

management personnel. By June 30, 2012, HMS owed HCCI over $1.6 million.

    15. In approximately, 2003, Michael Hassell, Phillip Hassell and Jason Hassell formed a separate

general contracting company, “Hassell Contractors, Inc.” Sometime later, it appears that some of the

siblings including Jason Hassell, Michael Hassell and Phillip Hassell may have tried to merge Hassell

Contractors, Inc. with HCCI.

    16. Since 1991, and particularly from 2008-present, Royce Hassell’s siblings have jointly exerted

majority control of HCCI acting as its controlling officers and directors. To Royce Hassell’s knowledge,

during most of that time Jason Hassell, worked for HCCI’s competitor, Webber, Inc.


            C. HCCI and Royce Hassell’s companies entered into multiple Joint Ventures after 2008.


    17. In relationships which started up following the 2008 economic crash, Royce Hassell’s companies

and HCCI joint ventured about $40 million in construction yielding HCCI profits of about $1,000,000 before

the Hassell 2012 Joint Venture partnership was formed. The corporate relationship allowed RHC and RHB

to capitalize on HCCI’s unused bonding capacity, and allowed Royce Hassell’s companies to compete for

bigger projects in the scarce construction market of that time.

            D. In 2011, the Springwoods Project (in which HCCI owned a profit only interest and Royce
               Hassell’s companies bore 99% of the risk of loss) went horribly awry due to the District’s
               defective plans.

    18. In July of 2011, under the oral agreement they had been operating under since 2008, HCCI

contracted a project to be performed in joint venture with Royce Hassell’s companies, wherein Royce

Hassell’s companies bore 99% of the risk of loss. While the contracting parties were HCCI and a pubic

entity, Harris County Improvement District No. 18 (the “District”), the District was contracting for the

benefit of Exxon whose funds were escrowed to pay the upfront construction costs of HCCI pursuant to

an agreement negotiated by Richard Rose as attorney for Exxon. Later, Richard Rose helped administer


                                                    5
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 89 of 125



that agreement as a Director of the District, the public entity which contracted with HCCI. However,

because the District’s plans were defective, a question arose as to whether the construction costs of Exxon

would be reimbursable, and later resulted in HCCI’s multi-milliondollar claim against the District filed on

July 27, 2012, Mr. Rose, as Exxon’s attorney and a District director, was personally involved in defending

against HCCI’s claims, including deliberating with the District’s litigation counsel in private sessions against

HCCI. While HCCI was asserting claims against the District for defective plans, Mr. Rose allowed his law

firm to become involved in a secret eighteen-month operation with HCCI and Royce Hassell’s siblings to

obtain “documents” the law firm later used to argue that HCCI’s claims against the District were grossly

inflated, that Royce Hassell was dishonest, and that only his siblings controlled the claims against the

District. During the time the relationship was concealed from Royce Hassell, he continued responding to

the District’s allegations regarding HCCI’s performance on the project (Exhibit “15”). Ultimately, the secret

relationship was followed by a public relationship wherein Mr. Rose’s law firm agreed to act as HCCI’s

“corporate counsel” over Royce Hassell’s objections, propounding the position that Royce Hassell is not

an owner of HCCI and is not authorized to speak for HCCI derivatively thereby forcing Royce Hassell to

pursue the District as an outsider.

            E. Phillip Hassell Proposed the Hassell 2012 Joint Venture Before the Springwoods Project
               was finished in consultation with attorneys who were loyal to Exxon and the District.

    19. In August of 2012, in the middle of his clandestine relationship with Mr. Rose’s law firm, Phillip

Hassell proposed a new comprehensive, combining of resources, partnership between HCCI and Royce

Hassell’s companies. He started off by handing Royce Hassell a letter addressed “To all” and followed up

the proposal in meetings held at Royce Hassell’s office. Phillip Hassell’s letter occurred during a period of

family turmoil which followed Royce Hassell directing HCCI to file suit against the District through the

family’s long time attorney, Pascal Piazza. Exhibit “10.” The filing of the lawsuit following a failed July 2,

2012, mediation between HCCI and the District over which it was agreed Royce Hassell had the final say

although he invited his brother, Phillip Hassell, to attend not knowing Phillip Hassell was sharing HCCI’s

                                                       6
        Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 90 of 125



confidential information with lawyers loyal to the District and Exxon. See, Exhibit “8”, June 28, 2012, e-

mail.

    20. Immediately after the failed mediation, Royce Hassell’s family, in consultation with Mr. Rose’s

law firm, sent Royce Hassell a letter telling him he had no authority to speak for HCCI. Later, Royce Hassell

discovered this communication was made in consultation with Mr. Rose’s law firm (Exhibit 9, entries of

July and August 2012).

    21. In late August of 2012, seemingly out of the blue, Phillip Hassell proposed a “combining of assets”

and “joining of forces” partnership with his brother. Using financial coercion related to this partnership,

Mr. Rose’s law firm shut down Royce Hassell’s authority, shut him out of HCCI’s suit against the District,

shut Royce Hassell out of his $100,000,000 partnership with HCCI, and shut Hassell out of HCCI itself. (See,

Exhibit 39 “no funds to distribute,” and false lien on Stellar Project.)

    22. Mr. Rose’s law firm is interested in HCCI’s suit against the District although they have repeatedly

denied having anything to do with it. For example, Mr. Rose expressed fears in an e-mail about how much

the suit would cost [the District and/or Exxon]; (Exhibit “11”); he assisted John Engvall with legal strategies

(Exhibit “11” redacted e-mails); he hid his own involvement (Exhibit “41” conflict disclosure); behind the

scenes he communicated with the District attorneys about events in mediation against HCCI through Lynn

Humphries of Allen Boone & Humphries who did attend the mediation; Exhibit “12”; and he allowed his

firm to secretly solicit documents from Royce Hassell’s siblings without his knowledge and consent which

his firm later used to discredit, ridicule and embarrass Royce Hassell, his family, and most of all HCCI by a

huge loss in the arbitration, all the while being paid with Royce Hassell’s share of the Hassell 2012 Joint

Venture profits, all the while the firm charged HCCI exorbitant fees. This Court can also take judicial notice

of the official minutes of the District reflecting Mr. Rose’s activities.

             F. Mr. Rose’s law firm, simultaneously counsel for HCCI and Exxon, participated in non-
                suiting HCCI’s claims against the District even though Mr. Rose is a government official
                Director of the District.


                                                        7
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 91 of 125



        23.        Ultimately, the District defeated HCCI by the self-inflicted wounds brought on by an

    improper relationship of Royce Hassell’s siblings with Exxon’s lawyers who also directed the District.

    See, for example, Exhibit “40” Bogdan Rentea’s Privilege Log. This non-suit was made without

    authorization of Royce Hassell even though the lawyers were aware they were charging his companies

    with 99% of the risk of loss on the Springwoods Project.

              G.    Unaware His Siblings had entered an alternate universe run by Exxon (which was liable
                   to the taxpayers of the District HCCI had just sued), Royce Hassell agreed to his brother’s
                   proposal to combine his own companies with HCCI in a partnership; only to have HCCI,
                   the partnership and his companies destroyed through false narratives perpetuated by
                   lawyers loyal to Exxon and the District.

    24. Eight months into the Hassell 2012 Joint Venture, a partnership Phillip Hassell proposed while

conspiring with Mr. Rose’s law firm to find ways to take away Royce Hassell’s authority, his siblings locked

the doors against Royce and threw away the keys. Not long afterward, Royce Hassell’s siblings also locked

him out of the Springwoods lawsuit, the Hassell 2012 Joint Venture and HCCI, and now by this suit they

are seeking to lock him out of the JCH Trust. As HCCI’s corporate counsel Mr. Rose’s law firm successfully

ran a campaign to discredit Royce Hassell by deliberately publishing false narratives such as:

        •     That Royce Hassell is not an owner of HCCI and thus has no authority to speak for HCCI.
        •     That the debt on HCCI’s Line of Credit was not caused by Springwoods Project losses, but was
              instead caused by Royce Hassell’s incompetence, dishonesty and breaches of duty to HCCI.
        •     That HCCI’s claims against the District are grossly inflated and not supportable.
        •     That Royce Hassell should not have any say in HCCI’s lawsuit against the District because
              Royce Hassell’s companies are “mere” Subcontractors to HCCI on the Springwoods Project.
        •     That HCCI should non-suit its claims against the District or risk being accused of being a “sham
              contractor.”
        •     That Royce Hassell, HCCI’s primary fact witness and a damage expert against the District, is
              untrustworthy and incompetent as at length particularly alleged arbitration demands,
              affidavits, and discovery responses prepared by lawyers loyal to the District and Exxon.


              H. This latest suit by his siblings evidences they believed they personally stood to benefit
                 (the quid pro quo) by the striking a secret plan with lawyers loyal to Exxon and the
                 District to blame Royce Hassell for the Springwoods Project losses.




                                                       8
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 92 of 125



    25. The June 28, 2012, e-mail between Shawn Hassell Potts and Phillip Hassell, coming just days

before HCCI’s pre-suit mediation against the District tells it all: Royce Hassell’s siblings believed they

would gain by having Coats Rose started “seize[ing]” Royce Hassell’s assets. (Exhibit “8’). Similarly, Coats

Rose pre-conditioned acting for Royce Hassell’s siblings on getting documents which would satisfy them

it was time to act against Royce Hassell. See, Exhibit “26” Patrick Gaas affidavit.

    26. Among other documents Mr. Rose’s law firm collected Joinder Petition Exhibits “A” and “C” which

Bogdan Rentea, their co-counsel, now uses to argue Royce Hassell was attempting to defraud them.

    27. Other “documents” Royce Hassell provided his siblings, not knowing they were sharing them with

Mr. Rose’s law firm, include HCCI’s confidential mediation statement against the District, a draft of HCCI’s

suit against the District to which his siblings proposed changes, projected cash flows of the Springwoods

Project and a multitude of other confidential communications about HCCI’s positions in the litigation.

            I.   In September of 2013, when Royce Hassell first learned Coats Rose agreed to be HCCI’s
                 corporate counsel, Royce Hassell objected and has been objecting ever since.

    28. After Royce Hassell’s wife, an attorney, called Richard Rose directly objecting to his firm’s

relationship with HCCI (the extent of which was yet unknown) lawyers from his firm instructed his wife

and Royce Hassell that they were not permitted to contact family members except through Coats Rose.

That conversation was at the same time Coats Rose instructed HCCI’s attorney against the District, Pascal

Piazza, to “tread lightly;” Coats Rose informing Royce Hassell all negotiations had to go through them;

Coats Rose announcing anything said about the Springwoods Project was public information as if

publishing it in a newspaper; Coats Rose having Royce Hassell removed as an officer and director of HCCI

at Coats Rose offices; Coats Rose making a settlement demand for HCCI which required Royce Hassell to

“forget conflict.” See Exhibit “42”, Coats Rose settlement proposal for HCCI “forget conflict.”

    29. Mr. Rose’s lawyers used surrogates such as Micky Das, a business partner of Coats Rose Vice

President Patrick Gaas in a separate venture (Exhibit “38”), to file pleadings in court arguing conflict of

interest issues were “moot,” all the while those surrogates allowed Coats Rose attorneys to control

                                                     9
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 93 of 125



negotiations and pull the strings behind the scenes. For example see, Exhibit “16” I’ll be representing;”

and simultaneous Exhibit “17” paragraphs 12 and 13, Micky Das telling Judge Carter conflict of interest

issues raised by Royce Hassell were “moot.”

            J.   As Co-Counsel with HCCI’s corporate lawyers (who were also Exxon’s lawyers) Bogdan
                 Rentea Took Over, Non-Suited, and refiled the same claims against the District four and
                 half years after the original suit, only to lose 99% of the claims by summary judgment
                 on limitations.

    30. After sending yet another letter alleging Royce Hassell had no authority for HCCI regarding the

Springwoods lawsuit (Exhibit “18” July 2014 Coats Rose letter), Mr. Rose’s law firm successfully ousted

Pascal Piazza as HCCI’s attorney and replaced him with Bogdan Rentea.

    31. At the time of his hiring, Bogdan Rentea was separately suing the R-7 arbitrator’s law firm for

conflict of interest malpractice, at the same time the arbitrator was considering Royce Hassell’s conflict

of interest objections to Richard Rose’s law firm. The R-7 arbitrator allowed the conflicted lawyers to

continue acting for HCCI based on affidavits prepared by Mr. Rose’s law firm alleging that HCCI and Royce

Hassell’s companies had been adverse to each other “at all times” after January of 2012, which was the

date they began their clandestine relationship with Royce Hassell’s siblings. Of course, Royce Hassell’s

siblings did not disclose the fact they intended to remain adverse to Royce Hassell when they invited him

into the $100,000,000 partnership while they secretly interfered with HCCI’s claims against the District

which they knew were 99% to Royce Hassell’s account.

    32. In light of their duplicity, Bogdan Rentea’s exoneration of the District and its engineers on October

3, 2016, by a simple one page non-suit is not now surprising. A privilege log of Bogdan Rentea shows he

filed the non-suit in coordination lawyers from Mr. Rose’s law firm. Exhibit “40” entry of October 3, 2016.

    33. At arbitration preliminary hearings of December 15 and 16 of 2016, with Coats Rose lawyers and

Bogdan Rentea simultaneously claiming to represent HCCI’s interests as well as the interests of Royce

Hassell’s siblings, just two months after HCCI’s non-suit of the District, the lawyers agreed to dismiss and

sever claims against Royce Hassell related to RHP and, to non-suit RHP. This non-suit agreement was

                                                     10
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 94 of 125



immediately preceded by the arbitrators, once again, denying Royce Hassell’s requests for HCCI that Mr.

Rose’s law firm and Bogdan Rentea be disqualified, and severing Royce Hassell’s derivative claims against

the lawyers from the arbitration. During those hearing Royce Hassell specifically told Bogdan Rentea that

he intended to sue him for HCCI for wrongfully non-suiting the District without Royce Hassell’s knowledge

or consent. Bogdan Rentea had, days prior to the hearing refiled HCCI’s suit against the District. (Bogdan

Rentea lost 99% of that suit months later on summary judgment-by limitations. Exhibit “50.”)

    34. Days after this confrontation with Royce Hassell at arbitration hearings Bogdan Rentea initiated

this suit for HCCI which is unverified, seeking an “injunction” against Royce Hassell from asserting

derivative claims for HCCI. The suit alleges Royce Hassell is not an owner because his stock was bought

out in a transaction dreamed up by Coats Rose in September of 2013 after Royce Hassell objected to Coats

Rose’s conflicts. Thus, the original suit is a preemptive defensive measure against Royce Hassell to prevent

him from petitioning on behalf of HCCI against conflicted lawyers which include Bogdan Rentea.

    35. Also following the December 2016 arbitration hearings, Bogdan Rentea filed suit (for HCCI) against

Royce Hassell’s wife who is an attorney, and Pascal Piazza the attorney Royce Hassell selected to represent

HCCI which Coats Rose instructed to “tread lightly.” In that suit, “HCCI” purports to allege that Pascal

Piazza and Royce Hassell’s wife beached their fiduciary duty to HCCI. Needless to say Pascal Piazza has

successfully moved to have Bogdan Rentea joined as a responsible third party for any damages HCCI may

claim it has suffered in that suit which is currently still pending but abated by agreement with Bogdan

Rentea. Exhibit “19’.

            K. Complicit with HCCI’s corporate counsel, the District’s lawyers, Engvall & Lopez and
               Allen Boone & Humphries, worked with lawyers they knew to be simultaneously
               Exxon’s lawyers and HCCI’s lawyers, to Defend Against HCCI’s Suit.


    36. Throughout these events, evidence shows Coats Rose’s president, Richard Rose, has worked with

the District’s other lawyers against HCCI. (See, communications between Richard Rose, John Engvall’s firm

and Allen Boone & Humphries.).

                                                    11
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 95 of 125



    37. In turn, Allen Boone & Humphries the District’s counsel has actively concealed documents

evidencing its own participation in the drafting of Richard Rose’s conflict disclosure statement about his

firm’s relationship with HCCI which incredibly asserts that he is not aware of his firm’s representation of

HCCI. Coats Rose’s own privilege log proves differently. See, Exhibit “43” the District’s response to Royce

Hassell’s Open Records Act request and later surfacing documents; and Exhibit “9” entry 109.

    38. In separate proceedings Coats Rose has been permitted by Exxon, HCCI, Liberty Mutual and the

District to assert the attorney/client and work-product privileges for each of those parties regarding the

events described in this motion. As a result, Richard Rose has yet to produce his firm’s “memorandum

(includes all drafts)” about his firm’s conflicts which he was sent in March of 2013. This memorandum

was prompted by having to respond to a joint letter written by Royce Hassell and his brother, Phillip

Hassell during the clandestine relationship of which only Royce Hassell had no idea, together objecting

to Coats Rose’s conflicts. Phillip Hassell’s signing of the March 2013 joint conflict objection letter was an

obvious ruse to conceal what was going on between Coats Rose and Royce Hassell’s siblings. See, Exhibit

“20,” Joint Letter of Phillip and Royce; Exhibit “9” Coats Rose Privilege Log noting a call between Phillip

Hassell and Patrick Gaas on , page 9 entry 86 “Notes of Conversation with Phil Hassell today [April 1, 2013]

and entry “109;” Exhibit “21”, Coats Rose response to conflict letter of May 2013; and Exhibit “22,” Phillip

Hassell’s September 2013, retraction of his March 2013 conflict objection letter.

    39. This TCPA barred claim by Royce Hassell’s siblings is a continuation of the attempts to prevent

him from petitioning for HCCI, and merely continues the cover-ups and attacks on Royce Hassell’s

credibility devised by conflicted attorneys as defensive strategies to protect Exxon and the District from

ever having to pay HCCI’s claims against the District. See, Exhibit “23, Coats Rose engagement letter of

January 2012.

            L. Like the Springwoods Project, the Hassell 2012 Joint Venture ended disastrously for
               Royce Hassell while the District and conflicted lawyers benefitted from the partnership
               profits HCCI now owes Royce Hassell’s companies.


                                                     12
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 96 of 125



    40. in July of 2013, following more clandestine meetings with lawyers of Mr. Rose’s firm, HCCI’s

Controlling Owners locked Royce Hassell and his companies out of all joint businesses with HCCI. Months

later, those same lawyers told Royce Hassell the partnership had no funds to distribute to its members

(Exhibit 39); filed false claims against RHB (Exhibit 39) and demanded through a surrogate that Royce

Hassell undergo a prohibitively expensive process to arbitrate his claims against Exxon’s lawyers who were

claiming that Royce Hassell caused the Springwoods Project losses through dishonesty, incompetence and

fraud. In that arbitration which was initiated by Mr. Rose’s law frim in 2014 and HCCI vows to appeal,

lawyers loyal to Exxon and the District sought over $10,000,000 in damages from Royce Hassell and his

companies for alleged breaches of fiduciary duty to HCCI which they lost.

    41. In 2014 Patrick Gaas presented the false narratives against Royce Hassell and his companies that

they had “concocted” the partnership to get insurance using Joinder Exhibit “C.” This preposterous story

was rejected by a federal bankruptcy judge (where Coats Rose refused to become “of record” while

supervising discovery (Exhibit 39), and the arbitrators- even though it was Patrick Gaas himself who

personally told them story while cross-examining Royce Hassell.

            M. Royce Hassell Did Not Discover his siblings’ duplicity in time to stop them from non-
               suiting the District or squandering hard earned money on conflicted lawyers loyal to
               Exxon and the District leaving HCCI apparently destitute.

    42. On March 8, 2018, Bogdan Rentea newly filed an involuntary bankruptcy petition against the

Hassell 2012 Joint Venture, the partnership he argues in this case is “not real;” then confessing to Judge

Isgur that HCCI does not have $1.2 million dollars to pay Royce Hassell’s judgment. See, Exhibit “6,”

Transcript of Emergency Bankruptcy Hearing, March 9, 2018, p. 17, ll. 17-18, Mr. Rentea: “There’s no $1.2

million to deposit, Your Honor.” Much of the money went to pay conflicted lawyers.

    43. While being paid with Hassell 2012 Joint Venture profits and HCCI’s profits from that venture,

conflicted lawyers continue to help Royce Hassell’s siblings perpetuate a false narrative rejected by

multiple tribunals, to destroy and tarnish Royce Hassell’s ability to petition for HCCI.


                                                     13
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 97 of 125



    44. The arbitration was compelled by Micky Das (Patrick Gaas’ business partner) arguing that

consolidation of all Hassell family disputes into the arbitration was proper because “all involve the same

family members and entities, as well as a common set of facts and disputes.” See, Exhibit “24”, para. 4.)

In those arguments Micky Das cited from from the AAA’s R-7 arbitrator’s assessment that:

                 “All of the disputes involve family members or entities that are owned or
                 controlled by family members. They involve a course of dealing over time.
                 Fragmented proceedings would be expensive, inefficient, may lead to
                 inconsistent results, and ultimately be more costly.”

Exhibit “24,” para. 10.

    45. These new legal actions of his siblings through Bogdan Rentea, co-counsel to Mr. Rose’s law firm,

are patently frivolous and are based on, related to, and in response to Royce Hassell’s exercise of his

constitutional rights to petition, speak freely and associate freely.


Introduction to Legal Argument.

    46. Royce Hassell is constitutionally permitted to exercise his constitutional rights to petition, speak

freely and associate freely. The stated purpose of the TCPA is to “encourage and safeguard the

constitutional rights of persons to petition, speak freely, [and] associate freely” therefore, “if a legal action

is based on, relates to, or is in response to a party’s exercise of the right of free speech, right to petition,

or right of association, that party may file a motion to dismiss the legal action.” Tex. Civ. Prac. & Rem.

Code §§ 27.002 and 27.003. “The unique language of the TCPA directs courts to decide its applicability

based on a holistic review of the pleadings . . . Our focus . . . has been on the pleadings and on whether,

as a matter of law, they are based on or relate to a matter of public concern. ‘When it is clear from the

plaintiff’s pleadings, that the action is covered by the Act, the defendant need show no more.” Adams v.

Starside Custom Builders, LLC., supra, citing Hersh v. Tatum, 526 S.W. 3d 462, 467 (Tex. 2017).




                                                       14
          Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 98 of 125



    47. The constitution and the TCPA protect Royce Hassell’s right to sign an affidavit in support of a

petition for a Writ of Garnishment in state district court. A groundless lawsuit punishing him for doing so

violates the TCPA.

    48. The constitution also protects Royce Hassell’s freedom of speech and association. Thus, a

groundless lawsuit filed to punish a party for “activating a business in competition with HCCI” is a matter

of public concern and properly the subject of a TCPA motion to dismiss. (See, the TCPA’s definition of

“matter of public concern” which “includes an issue related to . . . economic well-being.” Tex. Civ. Prac.

& Rem. Code 27.001(7)(B). Also see, for example, laws which prohibit restraint of trade or commerce such

as Chapter 15 of the Tex. Bus. & Com. Code the purpose of which is “to maintain and promote economic

competition in trade and commerce” Tex. Bus. & Com. Code § 15.04; and Section 15.05(a) of the Business

and Commerce Code, wherein “the Legislature included a policy limitation on the freedom between

employers and employees to contract: ‘Every contract, combination, or conspiracy in restraint of trade or

commerce is unlawful.’” Marsh USA, Inc. V. Cook, 354 S.W. 3d 764 (Tex. 2011)).


    II.       ARGUMENT AND AUTHORITIES

           A. THE TCPA

    49. The TCPA exists “to encourage and safeguard the constitutional rights of persons to petition,

speak freely, associate freely, and otherwise participate in government to the maximum extent permitted

by law and, at the same time, protect the rights of a person to file meritorious lawsuits for demonstrable

injury.” Tex. Civ. Prac. & Rem. Code §27.002. To prevent “Strategic Lawsuits Against Public Participation”

from achieving their intended purpose of chilling and stifling these constitutional rights, the TCPA permits

early dismissal after little or no discovery if a suit is “based on, relates to, or is in response to” a party’s

exercise of these specifically-enumerated rights.” See, Tex. Civ. Prac. & Rem. Code §27.003, §27.005, and

§27.006; see also Walker v. Schion, 420 S.W. 3d 454, 458-59 (Tex. App.-Houston [14th Dist.] 2014, no pet.);



                                                      15
       Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 99 of 125



Rehak Creative Servs., Inc. v. Witt, 404 S.W. 3d 716, 719 (Tex. App.- Houston [14th Dist.] 2013, pet denied),

disapproved of on other grounds by In re Lipsky, 460 S.W. 3d 579, 591 (Tex. 2015).

    50. The TCPA “indicates a legislative intent for an expedited resolution of a defendant’s assertion that

a frivolous lawsuit has been filed against him in retaliation for the exercise of his constitutional right of

free speech, right to petition, or right of association.” Jain v. Cambridge Petroleum Grp., Inc., 395 S.W. 3d

394, 396-97 (Tex. App. -Dallas 2013, no pet.)(footnote omitted). If plaintiff’s theory, even if true,

implicates constitutional rights specified in the TCPA, then the TCPA permits dismissal. See Tex. Civ. Prac.

& Rem. Code §27.005(b); In re Lipsky, 411 S.W. 3d 530, 543 (Tex. App.-Fort Worth 2013, orig. proceeding).

“The quick route to appeal the statute prescribes ensures that a reviewing court considers whether the

plaintiff’s suit would chill a defendant’s protected constitutional right and the merit of claims implicating

them near the inception of the case rather than later in the suit.” Better Business Bureau of Metropolitan

Houston, Inc. v. John Moore Services, Inc., 500 S.W. 3d 26 at 37 [1st Dist.} 2016.

    51. In deciding whether to grant a TCPA motion and thus dismiss a lawsuit against a moving

defendant, the statute directs the trial court to engage in a two-step inquiry. Rehak, 404 S.W. 3d at 723.

First, the defendant seeking dismissal must show “by a preponderance of the evidence that the legal

action is based on, relates to, or is in response to the party’s exercise of (1) the right of free speech; (2)

the right to petition; or (3) the right of association.” Tex. Civ. Prac. & Rem. Code §27.005(b). For this first

prong, doubts must be resolved in favor of the TCPA’s application, as under its own terms the TCPA “shall

be construed liberally to effectuate its purpose and intent fully.” Tex. Civ. Prac. & Rem. Code §27.011.

    52. Once the moving defendant shows that the plaintiffs’ claims relate to the right to petition, the

right of freedom of speech, or the right to associate freely, the burden shifts to the nonmovant to establish

“by clear and Specific evidence a prima facie case for each essential element of the claim in question.”

Tex. Civ. Prac. & Rem Code §27.005(c). If the nonmovant does not meet this burden, then the case against

the moving defendant “shall” be dismissed. Id at §27.005(b).


                                                      16
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 100 of 125



    53. However, even if a nonmovant is able to meet its “clear and specific” burden, the Court

nevertheless “shall dismiss a legal action against the moving party if the moving party establishes by a

preponderance of the evidence each essential element of a valid defense to the nonmovant’s claim.” Id.

at §27.005(d). An appellate court reviews de novo both prongs of a trial court’s determination of a TCPA

motion to dismiss. See, Better Bus. Bureau of Metro Hous., Inc. v. John Moore Servs., Inc., 441 S.W. 3d

345, 353 (Tex. App. -Houston [1st Dist.] 2013, pet. Denied) disapproved of on other grounds by In re Lipsky,

460 S.W. 3d at 591; see also Rehak, 404 S.W. 3d at 726-27.

    54. This suit is another attempt to chill Royce Hassell’s constitution right to petition, the right of free

speech, and the right of association. Thus, the new plaintiff’s claims against Royce Hassell must be

dismissed under the TCPA and HCCI’s Controlling Owners must be sanctioned to prevent future violation

of the TCPA.


        B. First Prong: The New Legal Action Against Royce Hassell Must be Dismissed Because It is
           Based On, Relates To, and Is in Response to Royce Hassell’s Exercise of the Right to Petition
           and Free Speech and His Freedom of Association.

    55. “The TCPA casts a wide net.” Adams v. Starside Custom Builders, LLC, 16-0786 (Tex. 2018). A party

who moves to dismiss under the TCPA must first show by a preponderance of the evidence the claim is

based on, relates to, or in response to the movant’s exercise of the right to petition, the right of free

speech, or the right of association. Tex. Civ. Prac. & Rem. Code §27.005(b).


            (i)      The Right to Petition and Free Speech

    56. The TCPA defines the “[e]xercise of the right to petition” to mean any of the following:

        (A) A communication in or pertaining to;
                (i)     A judicial proceeding;
                (ii)    An official proceeding, other than a judicial proceeding, to administer the law;
        (B) A communication in connection with an issue under consideration or review by a legislative,
            executive, judicial, or other governmental body or in another governmental or official
            proceeding;
            ………………..


                                                      17
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 101 of 125



        (E) any other communication that falls within the protection of the right to petition government
        under the Constitution of the United States or the constitution of this state.

Tex. Civ. Prac. & Rem. Code §27.001(4).

    57. An “official proceeding” is defined as “any type of administrative, executive, legislative, or judicial

proceeding that may be conducted before a public servant.” Id., §27.001(8). “Public servant” is defined

as [among others] “an arbitrator, referee, or other person who is authorized by law or private written

agreement to hear or determine a cause or controversy.” Id. §27.001(9)(c). And, “[c]ommunication

includes the making or submitting of a statement or document in any form or medium, including oral,

visual, written, audiovisual, or electronic.” Id. at §27.001(1).

    58. The “exercise of the right of free speech” is defined as “a communication made in connection with

a matter of public concern.” Tex. Civ. Prac. & Rem. Code Ann §27.001(3).

    59. A “’[m]atter of public concern’ includes an issue related to: (A) health or safety; (B) environmental,

economic, or community well-being; (c) the government; (D) a public official or public figure; or (E) a good,

product or service in the marketplace.” Id. §27.005(d). (Emphasis added).

    60. Because this legal action seeks to chill Royce Hassell’s right to petition to enforce the arbitration

award and Final Judgment, including petitioning for a Writ of Garnishment against HCCI’s bank and signing

an affidavit in support thereof, it impinges on Royce Hassell’s freedom to petition and to speak freely.

    61. The allegations in this new legal action evidence that they are based on, relate to and are in

response to Royce Hassell’s exercise of constitutional right his to petition and free speech. Specifically,

the legal action alleges that Royce Hassell “continues to take actions,” which include “as recently as April

10, 2018, Royce Hassell supported an application for a writ of garnishment against HCCI’s bank account. .

. Knowing that all the funds in those bank accounts were subject to a lien by the bank, and that he would

never obtain a dime from the garnishment, he nevertheless obtained one for the sole purpose of harming

the family business.” Joinder Petition, pg. 3, (para. 2(i).



                                                      18
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 102 of 125



    62. Thus, the legal action itself is evidence of the basis of this legal action includes a communication

by Royce Hassell via in an affidavit used to support a petition for writ of garnishment in a judicial

proceeding. See, Rio Grande H20 Guardian, No. 04-13-00441-CV, 2014 WL 309776, at *3, (Tex, App.-San

Antonio, Jan. 29, 2014, no pet.) (mem. Op.)(holding that pleadings may be considered as evidence for

purposes of TCPA motions to dismiss). Because petitioning for a writ of garnishment and the making of

an affidavit is a constitutionally protected activity, HCCI’s Controlling Owners legal action should be

dismissed under the TCPA for this reason alone. Tex. Civ. Prac. & Rem. Code §27.005(b)(2).


            (ii)    The Right of Association.

    63. The TCPA defines the “exercise of the right of association” to mean “a communication between

individuals who join together to collectively express, promote, pursue, or defend common interests.”

    64. The legal action brought by Royce Hassell’s siblings, who control HCCI, asserts claims that Royce

Hassell for “activat[ed] a business in competition with HCCI, under the corporate name of R. Hassell

Properties, Inc.”. . . and that thereafter “RHP and Tauriello [his business associate], took actions designed

to damage HCCI and its owners, by, inter alia, diverting assets and business opportunities rightfully

belonging to HCCI.” Joinder Petition, Para. 2(c) and Para. 3(g). These allegations state no cause of action.

Instead, they evidence that the legal action is in retaliation for Royce Hassell’s exercise of his right of

association with others, including Terry Tauriello and RHP, “to collectively express, promote, pursue or

defend common [economic] interests” which are TCPA protected communications. (It is also noteworthy

that while HCCI’s Controlling Owners wish to punish Royce Hassell for competing with HCCI, at the same

time they caused HCCI to bring the original suit in December of 2016, which asked this Court to enjoin

Royce Hassell from speaking for or petitioning on behalf of HCCI; the reason, HCCI’s purported and

significantly unverified claim that Royce Hassell is not an owner of HCCI. It would, therefore,, appear that

the combined practical effect of the original suit by the corporation they control and this new legal action



                                                     19
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 103 of 125



brought by the corporation’s controlling owners is that they wish Royce Hassell not to be an owner of

HCCI and also never be allowed to compete with HCCI.

    65. Attempted economic restraint of trade is obviously a matter of public concern. (For example,

“Every contract, combination, or conspiracy in restraint of trade or commerce is unlawful.” Tex. C. Prac.

& Rem Code § 15.05(a).; “It is unlawful for any person to monopolize, attempt to monopolize, or conspire

to monopolize any part of trade or commerce.” Id. § 15.05(b). See, also, Better Business Bureau of

Metropolitan Houston, Inc. v. John Moore Services, Inc., 500 S.W.3d 26, ([1st Dist.] 2016).)

    66. Royce Hassell, RHP and Terry Tauriello are constitutionally permitted to communicate with each

other in association with RHP for the purpose of “expressing, promoting, pursuing, or defending” their

common interests and, obviously, the claims asserted in the Joinder Petition are based on, related to and

are in response to Royce Hassell’s Exercise of constitutionally protected rights.

    67. The legal action should be dismissed because it seeks to chill Royce Hassell’s constitutional right

of free association.


        C. Second Prong: This Suit Must Be Dismissed Because HCCI’s Controlling Owners Have No
           Evidence-Much Less “Clear and Specific” Proof-To Support Each Element of Their Claims
           Against Royce Hassell.

            (i)        The Law: “Clear and Specific” Evidence.

    68. As described above, this case must be dismissed unless HCCI’s Controlling Owners present the

Court with “clear and specific” evidence to support each element of each cause of action that they bring

against Royce Hassell. Tex. Civ. Prac. & Rem. Code §27.005(c). This is a heightened standard that requires

the non-movant to show with evidence specifically “when, where and .. . how” the movant’s conduct was

actionable and how it resulted in injury. In re Lipsky, 460 S.W. 3d at 590-91 (Tex. 2015).

            (ii)       Alleged Breach of Fiduciary Duty.

    69. To establish a claim for breach of fiduciary duty HCCI’s Controlling Owners must establish by clear

and specific evidence the following elements:

                                                     20
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 104 of 125



        (1)   Royce Hassell owed his siblings a Fiduciary Duty;
        (2)   Royce Hassell breached that duty;
        (3)   Causation; and
        (4)   Damages.


    70. The legal action allegations and exhibits of HCCI’s Controlling Owners do not evidence any facts

to support a claim that Royce Hassell owed his siblings who as a group with their father, controlled HCCI

to the exclusion of Royce Hassell. Royce Hassell’s duties ran to HCCI, HCCI sued him for breach of fiduciary

duty, and the arbitrators, who were presented with all the evidence HCCI’s Controlling Owners could

amass which amounted to literally hundreds of thousands of documents, denied HCCI’s claims that Royce

Hassell violated any fiduciary duties to HCCI.

    71. None of the documents amassed by Royce Hassell’s siblings during their eighteen-month

clandestine relationship with conflicted lawyers evidence a confidential relationship, and equally fail to

show they “trusted” Royce Hassell. Just the opposite the evidence actually shows that:

        •      six years ago, his siblings embarked on a mission with conflicted lawyers to “seize” his assets
              through lies and subterfuge (see, for example, Exhibit “48” Joel Massey referral to Coats Rose;
        •     Even before then during the time Royce Hassell was gravely ill his siblings and Liberty Mutual
              through its attorney in fact Rosalyn Hassell insisted that all revenue from joint projects flow
              through HCCI’s banks accounts over which only Royce Hassell’s siblings had signature
              authority even while the siblings were telling Royce Hassell they truly wanted to be his
              partner;
        •     Shawn Hassell Potts persistently in trying to physically, move her office, her accounting staff,
              and even her own separate home care business into Royce Hassell’s own offices;
        •     Shawn Hassell Potts personally went to Royce Hassell’s ailing mother’s house after his mother
              suffered a fall under the guise of providing paid home health care through Blue Iris/Avionn, a
              company owned by Shawn Hassell Potts, and pumped his mother for information;
        •     His siblings required him to sign deed of trust liens on all his personal real estate as a pre-
              condition to “helping” him, which they refuse to released even today even after having lost
              in the arbitration;
        •     His siblings unlawfully asked a CommunityBank President and officer to give them Royce
              Hassell’s private banking information, which he provided without Royce Hassell’s consent.
              (See, Exhibit “25” letter of explanation from CommunityBank to Royce Hassell.
        •     Merged Hassell Contractors with HCCI after an unsuccessful attempt to buy Royce Hassell out
              of the JCH Trust.




                                                      21
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 105 of 125



    72. Royce Hassell’s siblings cannot provide any proof, much less clear and convincing proof that they

had a relationship of trust or confidence with Royce Hassell after he left HCCI in 1991. See, Exhibit “26”

affidavits alleging HCCI and Royce Hassell’s siblings were adverse at all times to him; Exhibit “27” HCCI

Answer Verified by Phillip Hassell when Royce Hassell attempted to protect HCCI’s case against the District

from being destroyed by conflicted lawyers. See also, Exhibit “28” HCCI’s non-suit of the District.

    73. Exhibits “A” and “B” were created in February of 2012 and April of 2013, respectively. The exhibits

fail to raise even a scintilla of evidence, much less clear and convincing evidence, that his siblings had a

“confidential” relationship with him or trusted him in any way. Far from it, Exhibit “A” is a rehashed

2/17/2012, handwritten note which was admitted in the Bankruptcy cases as Document 106-26 in Case

No. 15-32751 on 2/05/2016; and also used in the arbitration by HCCI, which Royce Hassell testified was

mostly dictated by his sister Shawn Hassell Potts while he was on medications following lifesaving

transplant surgery. And, more importantly, it was a document she had earlier agreed to try to get for Mr.

Rose’s law firm so it would begin “seiz[ing]” his assets to pay for the Springwoods Project losses. The idea

that this note, which in part states, “I, Royce James Hassell, propose this Action plan to reduce our debt

and to preserve our ability to pay off our obligations going forward” and includes statements that he must

“Help Phillip/Shawn/Mike in anyway possible from running the office to mopping the floors and to oversee

projects for us to be profitable to pay our obligations” supports the notion they trusted him is untenable

in light of the fact they locked him after he wrote it.

    74. Joinder Petition Exhibit “B,” similarly does not evidence trust in Royce Hassell but mistrust in him.

As evidenced by the multiple exhibit stamp markings his siblings also brought up Exhibit “B” on behalf of

their controlled corporation, HCCI, as Document 106-25 in Bankruptcy case 15-32751 filed of record on

2/05/2016; and also relied on as Exhibit “HCCI 124” in the arbitration. There is no evidence of trust in

statements and accusations of Phillip Hassell as follows:

         •   [Y]ou did not pay the bills that you said you were going to, furthermore you
             paid bills that were not on your aging report which makes what we talked

                                                      22
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 106 of 125



            about not correct. Living expenses are not bills to vendors or subcontractors.
            (Joinder Petition, Exhibit “B,” Page 1.)
        •   Yes I am disappointed because I don’t understand what you are doing, the
            hole keeps getting deeper. (Joinder Petition, Exhibit B, page 1.)
        •   I have a meeting with Dad tomorrow about my meeting with the bonding
            company next week, he is going to blow a gasket with the bills not being paid
            like I presented to him.” (Joinder Petition Exhibit C, page 3.)

    75. “B” does show his siblings were controlling Royce Hassell’s own monies in the joint ventures which

already had been received from the owners, although his siblings were telling him they were making him

“advances.” At that time in Royce Hassell’s illness his siblings were lying to him about the monies coming

in on his behalf and what they were doing with it. In the meantime, Exhibit “B” evidences that during that

time Royce Hassell was having to beg his siblings for his own money to pay his living expenses.

    76. Jason Hassell has presented no evidence, and has none, that he trusted Royce Hassell or had

confidence in him. If he did, he waived those claims on September 2, 2013, when Jason told Royce Hassell

in an e-mail “I no longer wish to be contacted about these “TRUST” issues any further.”

    77. Corporate officers do not owe a fiduciary duty to individual shareholders absent a contract or

special relationship between them in addition to the corporate relationship. Cotton v. Weatherford

Bancshares, Inc., 187 S.W. 3d 687, 698 (Tex. App.-Fort Worth 2006, pet. denied.)       HCCI’s Controlling

Owners present no clear and convincing evidence of such a relationship or contract.

    78. Additionally, even if a cause of action existed for diminution of stock value, HCCI’s Controlling

Owners cannot produce evidence, clear and convincing or otherwise, that Royce Hassell’s conduct caused

HCCI damages and thus diminished the value in HCCI stock.

    79. Because HCCI’s Controlling Owners cannot provide the required proof of each of the elements of

their breach of fiduciary duty claim, the claim must be dismissed under the TCPA. Tex. Civ. Prac. & Rem.

Code § 27.005(c).


            (iii)   Alleged Fraudulent Inducement.



                                                   23
        Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 107 of 125



    80. To establish a fraud claim, HCCI’s Controlling Owners must establish by clear and specific evidence

that:

         (1) Royce Hassell made a material representation of fact;
         (2) The representation of fact was false;
         (3) When the representation of fact was made, the speaker knew that it was false or made the
             representation recklessly without any knowledge of its truth and as a positive assertion;
         (4) The speaker made the representation with the intent that the person to whom the
             representation was made act upon it;
         (5) The person to whom the representation was made acted in justifiable reliance on the
             representation; and
         (6) The representation caused damages.

Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W. 3d 194, 217 (Tex. 2011); Italian Cowboy Partners, Ltd. V.

Prudential Ins. Co. of Am., 341 S.W. 3d 323, 337 (Tex. 2011); see also, Aquaplex, Inc. v. Rancho La Valencia,

Inc., 207 S.W. 3d 768, 774 (Tex. 2009).

    81. Royce Hassell’s siblings have no evidence that Royce Hassell made any false representations to

induce them to agree that HCCI enter into the Hassell 2012 Joint Venture, much less evidence of false

representations by him that the partnership was for insurance purposes only.

    82. Far from showing Royce Hassell was induced any partnership, Joinder Exhibit “C,” is a note Phillip

Hassell asked Royce Hassell while Phillip Hassell was fifteen months into an eighteen-month sting

operation to spy on Royce Hassell for Mr. Rose’s law firm, and while he was in constant secret

communications with them. Further the note does not say the partnership, which was already months

into operation, is not for profit but states accounting was to continue “as is.” Since the partnership was

induced by Phillip Hassell and not Royce Hassell (see, Exhibit “7” Phillip Hassell’s “To All” letter), and Phillip

Hassell now says the agreement was not intended to “be real,” if anything Exhibit “C” evidences that

Royce Hassell’s siblings wrongfully induced him and not the other way around. Royce Hassell was induced

to perform his obligations under a partnership of corporations he, a United States Bankruptcy Judge, two

state court judges and a panel of three arbitrators believe “is real.” To that end Royce Hassell trustingly

combined his life earned resources, including his companies’ contracts, employees, equipment and


                                                       24
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 108 of 125



goodwill, into the partnership which his siblings then allowed conflicted lawyers to destroy as HCCI’s

corporate counsel. See, Exhibit “13”.

    83. Those same conflicted lawyers fabricated false narratives around Exhibit “C.” As early as 2013,

conflicted lawyers began keeping the Hassell’s fighting between themselves by funneling all Hassell

matters into an arbitration stacked with an arbitrator willing to hide his relationship with the lawyers who

later, after it was too late, was removed for evident partiality. (Exhibit “49”). Before the arbitration, in a

mediation Judge Carter ordered after Micky Das told Judge Carter Coats Rose lawyers were not involved,

Coats Rose lawyers and a large supporting staff showed up and presented Exhibit “C” as the focal point of

a forty-page power point presentation they prepared to show Royce Hassell lacked credibility. At the

February 2014 mediation laughter emanated from the room occupied by conflicted lawyers and Royce

Hassell’s siblings following a joint session wherein Royce Hassell confronted the lawyers face to face with

evidence that they were conflicted and should withdraw because they were harming HCCI’s suit against

the District.

    84. In court after the mediation Micky Das once again led Judge Carter to believe Coats Rose lawyers

were not involved by writing: “Nothing has changed since the Defendants [HCCI, HMS, James Hassell]

sought arbitration, or since this Court ordered mediation and subsequently granted the motion to compel

arbitration. . . This lawsuit involves a dispute arising from and related to the business relationship among

the parties. That business relationship was memorialized in one, written joint-venture agreement, which

contains an arbitration provision. The dispute comes within the scope of that provision, and there is no

argument or evidence before this Court that contests the validity of the written provision or its

enforceability. Exhibit “29,” Defendant’s Response to Plaintiffs’ Various Motions . . .”

    85. Further, the idea that Royce Hassell would combine his life earned companies into HCCI just so

they could get insurance is fantastical. Even assuming that story could be believed, which it cannot, had

Phillip Hassell even suggested the possibility of such a scheme to his wife, Rosalyn Hassell who is the


                                                     25
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 109 of 125



licensed insurance agent responsible for obtaining insurance for the venture, she would have been

committing insurance fraud by seeking to obtain insurance on that basis.

    86. HCCI’s Controlling Owners cannot produce any evidence, much less clear and convincing

evidence, of what they claim that Royce Hassell represented that he wanted or needed a partnership for

insurance purposes “ONLY” or that the Hassell 2012 Joint Venture was anything but a “for profit”

partnership. Judge Isgur specifically overruled such ridiculous notions at a transcribed hearing (see,

Exhibit “30” below) before issuing a written Memorandum Opinion, now more than three years old and

un-appealed, upholding the validity of the agreement which HCCI’s owners newly attack herein. (Exhibit

“5,” Memorandum Opinion dated May 11, 2015).

        THE COURT: Well, up until this morning I thought that your clients [HCCI, HMS
        and James Hassell] disputed that the joint venture agreement had assets that it
        pertained to.
        MR. KITCHENS: We don’t believe that it does have assets.
        THE COURT: Well - -
        MR. KITCHENS: I mean we believe that it was formed - - -
        THE COURT: -- it had contracted - -
        MR. KITCHENS: - -for the purpose of allowing Mr. Royce Hassell to get insurance.
        THE COURT: No, it had a profit and loss sharing agreement - - if I were to stop
        the testimony now, then there’s an agreement that certain contracts are going to
        have profit and loss sharing arrangement between the joint venturers.
        MR. KITCHENS: For tax purposes, Your Honor.
        THE COURT: Not for tax purposes, for money purposes. And as to whether that
        makes for a partnership is the argument we’re going to have. But I hadn’t
        understood that until today.
        MR. KITCHENS: Okay.

    87. Exhibit “30”, Transcript of Hearing March 25, 2015, Page 127, ll. 8 through 128, ll. 3.


    88. HCCI’s Controlling Owners cannot provide the required proof of each of the elements of their

claim that Royce Hassell fraudulently induced the Hassell 2012 Joint Venture by representing that the

partnership “was never meant to be a real agreement to split profits on construction jobs.” In fact, the

opposite is res judicata. The claim must be dismissed under the TCPA. Tex. Civ. Prac. & Rem. Code §

27.005(c).


                                                    26
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 110 of 125




            (iv)     Claim for Alleged False Affidavit in Support of Garnishment Petition.

    89. HCCI’s Controlling Owners present no evidence to support their TCPA barred third set of claims

beginning at Joinder Petition paragraph 2.i. which complains that Royce Hassell signed an affidavit which

“supported an application for a writ of garnishment against HCCI’s bank account, by intentionally giving

misleading information therein.” Royce Hassell is constitutionally permitted to garnish a judgment

debtor’s bank when the judgment debtor has not superseded the judgment.

    90. The allegations of Royce Hassells brothers and sister do not state a claim upon which relief can

be granted but, even more compelling is the fact that HCCI’s Controlling Owners do not identify any

particular statement in Royce Hassell’s affidavit which is false or show how it is untrue. In any event,

Royce Hassell stands by his affidavit which he has sworn is true in all respects. The allegations are evidence

that his siblings desire to stop Royce Hassell from petitioning to enforce the Final Judgment. Therefore,

the allegations are proof that this action is based on, relates to and is in response to Royce Hassell’s

exercise of his constitutional rights to petition and free speech.


        D. The Legal Action Against Royce Hassell Must Be Dismissed Under the TCPA Because Royce
           Hassell Has Established Each Essential Element of An Affirmative Defenses to This Suit.


            (i)      Section 27.005(d) of the TCPA.

    91. Under section 27.005(d) of the Act, “the court shall dismiss a legal action against the moving party

if the moving party establishes by a preponderance of the evidence each essential element of a valid

defense to the nonmovant’s claim.” Tex. Civ. Prac. & Rem. Code § 27.005(d). This is true even if the

nonmovant satisfies its “clear and specific” burden of proof discussed above. Id.

            (ii)     Lack of Standing and/or Capacity.

    92. HCCI’s owners lack capacity to bring the corporation’s claims on their own behalf. By filing this

motion Royce Hassell does not waive his objection to the lack of capacity of HCCI’s Controlling


                                                     27
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 111 of 125



Shareholders to bring claims for damages of HCCI simply because the arbitration award diminishes the

value of their stock in the corporation. Even if getting a judgment against a corporation could be

considered a wrong, “[a] cause of action against one who has injured a corporation belongs to the

corporation and not to the shareholders. A corporate stockholder cannot recover damages personally for

a wrong done solely to the corporation even though he may be injured by that wrong.” Sawnk v.

Cunningham, I258 S.W. 3d 647 (Tex. 2008) citing Wingate v. Hajdik, 795 S.W. 2d 717, 719 (Tex. App.-Fort

Worth 2007, pet denied). Here, HCCI’s Controlling Owners sue Royce Hassell because he is attempting to

collect a judgment against HCCI for profits he is owed from a partnership between HCCI and his

corporations. Even if he had committed some wrong, which he denies, “[t]he individual shareholders

have no separate and independent right of action for wrongs done to the corporation that merely result

in depreciation in the value of their stock.” Swank, supra, at 661.

    93. “The question of standing is a legal question regarding subject-matter jurisdiction which cannot

be waived.” Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-CV, (Tex. App.-Dallas (5th Dist.)

2015). However, since a challenge to a party’s capacity to participate in a suit may be waived (Id.), Royce

Hassell chooses not to waive them. See, Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-

CV, (Tex. App.-Dalls [5th Dist.] 2015).

             (iii)   Limitations.

    94. The purpose of limitations is to prevent stale or fraudulent claims. Kerlin v. Sauceda, 263 S.W. 3d

920, 925 (Tex. 2008). The statute of limitations bars the new suit by HCCI’s Controlling Owners brought

more than seven years after the evidence they proffer shows they suspected Royce Hassell of wrongdoing.

Section 16.004(a)(4) of the Civil Practice and Remedies Code provides a “[p]erson must bring suit on [fraud

or breach of fiduciary duty] not later than four years after the date the action accrues.” Id. (4) and (5).

Exhibit “B” to the legal action is an e-mail chain of March 2011, which evidences that far from trusting

Royce Hassell his siblings believed he had misapplied funds. Additionally, there is evidence that as far


                                                     28
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 112 of 125



back as 2011, HCCI’s Controlling Owners were even spying on him by unlawfully requesting his private

banking information from a bank president of CommunityBank, the subject to the writ of garnishment

Royce Hassell’s siblings want to stop him from pursuing. Exhibit “25”.

    95. Evidence that no confidential relationship existed includes between Royce Hassell and his siblings

during this time includes affidavits of Phillip Hassell prepared by conflicted lawyers representing their own

interests which aver that from January of 2012, HCCI and his siblings were “adverse” to Royce Hassell and

his companies “at all times.” See, Exhibit “26.” It is now more than six years later and any claims for

breach of fiduciary duty, fraudulent inducement, and unfair competition against Royce Hassell are clearly

barred by limitations. Just the opposite, Royce Hassell’s siblings promises him they would watch his back

while he was sick.

    96. A misrepresentation constitutes fraudulent concealment when it prevents the plaintiff from

discovering a wrong. Kanon v. Methodist Hosp., 9 S.W. 3d 365, 369 (Tex. App.-Houston [14th Dist.} 1999,

no pet.) disapproved on other grounds, Ernst & Young, LLP v. Pacific Mut. Life Ins. Co., 51 S.W. 3d 573 (Tex.

2001). Royce Hassell’s siblings were hiding a relationship with and following the directions of Mr. Rose’

law firm from January of 2012 forward with the intent of taking what belonged to Royce Hassell and his

companies for themselves.

    97. The “counterclaims” made by Michael Hassell, Phillip Hassell and Shawn Hassell Potts do not arise

out of the same action or occurrence that is the basis of Royce Hassell’s defending counterclaims he

asserted when his siblings caused the family corporation, HCCI, to sue him in December of 2016, in the

middle of the arbitration. HCCI’s suit falsely alleges Royce Hassell is not an owner.

    98. Jason Hassell brings an original suit, not by way of counterclaims, arguing the same thing his

controlled corporation argued in bringing this original suit.

            (iv)     Res Judicata




                                                     29
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 113 of 125



    99. “Res judicata precludes relitigation of claims that have been finally adjudicated, or that arise out

of the same subject matter and that could have been litigated in the prior action.” Amstadt v. United

State Brass Corp., 919 S.W. 2d 644 (1966), citing Barr v. Resolution Trust Corp., 837 S.W. 2d 627, 628 (Tex.

1992). Res judicata entails proof of a final judgment on the merits by a court of competent jurisdiction;

identity of parties or those in privity with them; and a second action based on the same claims as were

raised or could have been raised in the first action. See, Texas Water Rights Comm’n v. Crow Iron Works,

582 S.W. 2d 768, 771-72 (Tex. 1979). Although [“[g]enerally people are not bound by a judgment in a suit

to which they were not parties, the doctrine of res judicata creates an exception to this rule by forbidding

a second suit arising out of the same subject matter of an earlier suit by those in privity with the parties

in the original suit.” Amstadt, pg. 653.

    100.        In the arbitration Post Hearing Brief of HCCI prepared by conflicted lawyers including Mr.

Rose’s law firm listed the “parties” on the claimants’ side as follows:

    Claimants are James C. Hassell (“JCH”) and Hassell Construction Company, Inc. (“HCCI”).
Counter-Respondents are Hassell Management Services, LLC (“HMS”), Shawn Potts, James C.
Hassell, and HCCI. (Because Respondent Royce Hassell has brought a derivative claim on behalf
of HCCI against HCCI’s and HMS’ officers and directors, putative Counter-Respondents are also
those officers and directors, i.e., Phillip Hassell and Michael Hassell.) Claimants and Counter-
Respondents will be collectively referred to as Claimants when their individual names are not
used.”

    Exhibit “31”, Claimants’ Post Hearing Brief, pg. 1.

    101.        Prior to filing that brief Mr. Rose’s law firm admitted it represented selected HCCI owners,

including three of the four siblings now bringing a new suit as HCCI. (Exhibit “44”).

    102.        As hereinbefore set out, HCCI’s Controlling Shareholders were in privity with HCCI in the

arbitration and were actually, if not virtually represented. As a result, the claims they now brought again

for breach of fiduciary duty and fraudulent inducement on the part of Royce Hassell are barred by res

judicata.




                                                     30
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 114 of 125



    103.        In fact, the only new claims asserted in the Joinder Petition are that Royce Hassell wrongly

petitioned for a writ of garnishment and wrongfully competes against HCCI, which claims evidence this is

a TCPA barred suit to punish Royce Hassell for exercising his constitutional rights. As a result, those claims

must be dismissed pursuant to the TCPA.

    104.        Claims of breach of fiduciary duty by Royce Hassell to HCCI which were pursued in the

arbitration were denied. See, Exhibit “1”, December 7, 2017, Arbitration Award, pg. 4 “The award is in full

settlement of all claims related to the Joint Venture Agreement and the business relationship between the

parties. All claims not expressly granted herein . . . are hereby DENIED.”

    105.        The decision of the arbitrators, that the agreement between HCCI and Royce Hassell’s

companies is a valid agreement, was initially argued for HCCI and its controlling owners by Micky Das and

was relied on by Judge Kyle Carter to compel arbitration. Since then then another state district court

judge, Frederika Phillips, a United States Bankruptcy Court Judge (Judge Marvin Isgur), and the arbitrators

have upheld the validity of the agreement.

        •   See, Exhibit 1, Final Arbitration Award;

        •   See, Exhibit “32” State District Judge Kyle Carter’s Orders Compelling Consolidation and
            Arbitration at HCCI’s request based on the validity of the CJVA and its arbitration clause;


        •   See, Exhibit “5,” Memorandum Opinion dated May 11, 2015, of United States Bankruptcy
            Court Judge Marvin Isgur; Also see, Exhibit “30”, Transcript of hearing preceding the
            Memorandum Opinion wherein Judge Isgur overruled HCCI’s attempts to limit the terms of
            the CJVA for “insurance purposes” or for “tax purposes” as follows:

            See, Exhibit “2” Final Judgment entered by Harris County District Judge Frederika Phillips
    confirming the Final Arbitration Award.

    106.        Recently, in two bankruptcy court cases filed by these same siblings attempting to re-

open issues decided years ago, U.S. Bankruptcy Judge Isgur found them to be in bad faith. See, Exhibit

“6”, Transcript of Emergency Bankruptcy Hearing, March 9, 2018, page 17, ll. 20-21 The Court: “I find this

case was removed in bad faith, never should have been removed.” This ruling came after attorney Bogdan


                                                       31
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 115 of 125



Rentea could not explain to Judge Isgur why he had filed the involuntary petition or the removal action

and finally confessed it is because HCCI does not have the funds to pay the arbitration award. (See Exhibit

“6”, Transcript Emergency Bankruptcy Hearing, March 9, 2018, pg. 17, ll. 17-18.).

    107.          Hours after Bogdan Rentea told Judge Isgur he would like to have the case remanded to

Judge Carter’s Court, Judge Carter recused himself from the case which he had originally compelled to

arbitration in March of 2014, citing “a history” with Bogdan Rentea. (See, Exhibit “33,” Judge Carter’s self

recusal order).

    108.          On the same day Judge Carter recused himself, the arbitration case was transferred to a

new Harris County Judge, the Honorable Frederika Phillips (Exhibit “33”). In due course, Judge Phillips

struck the siblings belated attempts to officially intervene in the arbitration. (Exhibit “4”). She then

confirmed the arbitration award in a Final Judgment (Exhibit “2”) which HCCI’s Controlling Owners now

do not wish HCCI to pay.

    109.          Wishing to do over the failed outcome of the arbitration, which they themselves caused

to be compelled in the first place, to do over the results of their bad faith Bankruptcy Court removal

attempt which they initiated, and to do over their failed belated attempt to intervene in the arbitration

by collaterally attacking the judgment through a separate action, Michael Hassell, Shawn Hassell Potts,

Phillip Hassell and Jason Hassell filed their Joinder Petition. The Joinder Petition claims of fraud and breach

of fiduciary duty related to the relationship of HCCI with Royce Hassell’s companies have been previously

filed and decided. See, for example, Exhibit “34”, HCCI’s “Demand for Arbitration” filed on May 2, 2014,

alleging Royce Hassell’s “Breach of Fiduciary Duty” (para. 39) and “Fraud” (para. 38); and, “HCCI’s First

Amended Demand for Arbitration” making claims against him for “Breach of Contract,” “Fraud,”

“Negligent Misrepresentation,” “Breach of Fiduciary Duty,” and “Business Disparagement,” at pages 39-

43; and HCCI’s “Supplemental Arbitration Demand.




                                                      32
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 116 of 125



    110.         This legal action asserts no new claims but seeks to rehash arguments and “documents”

used repeatedly by Mr. Rose’s law firm and its co-counsel Bogdan Rentea in other proceedings. The three

exhibits to the Joinder Petition evidence by their markings repeated prior use in other courts and in the

arbitration. (See, Joinder Petition Exhibits A, B, and C).

    111.         HCCI’s Controlling Owners have no evidence that any funds of HCCI were diverted to RHP.

In fact, the claims are such a frivolous and obvious attempt to financially coerce Royce Hassell that even

Coats Rose and Bogdan Rentea agreed to drop those claims in the arbitration after Royce Hassell sought

an emergency hearing.

    112.         It is not surprising HCCI chose to drop those claims, since Royce Hassell did nothing wrong

by recapitalizing a dormant company with a business associate he could trust after Royce Hassell’s own

siblings locked out of HCCI and his own partnership’s contracts. The newly asserted, time barred claims

are frivolous and are not supported by any evidence much less clear and convincing evidence. The claims

are based on facts known to Royce Hassell’s siblings since July of 2013, more than four years before the

claims were asserted. See, for instance, HCCI’s May 2, 2014, Demand for Arbitration describing events in

July of 2013, alleged that “on July 15, 2013, Phil Hassell would meet with Royce Hassell the RHC offices to

again discuss reduction of forces, the line of credit, and equipment, and to create a plan on what needed

to happen. It was at this meeting Royce Hassell would bring up to Phil that he had several people that

wanted to invest in a new company with him completely separate from HCCI and Royce’s other entities .

. . A few days later at a meeting with HCCI, Mr. Hassell would confront Royce Hassell about starting

another company . . . Royce Hassell would storm out of the meeting, gather his things from his office and

tell Phil he was done – he refused to work for HCCI any longer and he quit.” Exhibit “34”, Demand for

Arbitration (para. 30)(emphasis added); Exhibit “35” Petition against RHP; and Exhibit “36” proposal of

Coats Rose and Bogdan Rentea to non-suit RHP in arbitration, which they did.




                                                      33
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 117 of 125



     113.         Moreover, the value of the stock of HCCI’s controlling owners actually increased as a

result of the portion of the Final Arbitration Award wherein the arbitrators awarded HCCI an offset against

Royce Hassell’s share of the partnership profits equal to the debt HCCI claimed was owed on the line of

credit which Royce Hassell argued was owed because of the Springwoods Project losses. See, also, same

day audit confirmations Royce Hassell was asked to sign with the Springwoods Project claims as collateral.

Exhibit “14.” That benefit was obtained for them by Mr. Rose’s law firm in the arbitration!

     114.         Royce Hassell’s siblings are estopped from arguing the Hassell 2012 Joint Venture was not

real after they argued in other cases “[i]n 2012, Claimant HCCI, and Respondents R. Hassell Holding

Company, Inc. R. Hassell & Company, Inc., R. Hassell Builders, Inc. and G.R. Group Resources LLP formed

a joint venture and executed a Construction Joint Venture Agreement (the “JVA”) dated July 1, 2012” with

no mention of RHP, new claims against RHP are frivolous. See, for example, documents such as, Exhibit

“37”, Motion to Compel Arbitration at para. 1; Exhibit “34”, HCCI’s Arbitration Demand at para. 3; HCCI’s

First Amended Demand for Arbitration of January 12, 201511; and, HCCI’s Supplement Arbitration

Demand.

     115.         Importantly, Royce Hassell’s siblings are bound by the successful arguments of their own

lawyers (especially since they were simultaneously Exxon’s Lawyers and loyal to the District) that the CJVA

binds non-signatories’ “factually related to and factually intertwined” claims which are “significantly

related to and factually intertwined with the JVA” (See, Exhibit “34”, HCCI’s Arbitration Demand at para.

4, and HCCI’s First Amended Arbitration Demand at para. 6.) No question exists that the Joinder Petition

claims are factually related and factually intertwined with the CJVA.

            (v)       Estoppel




11
  The certificate of service on HCCI’s “First Amended Demand for Arbitration” is erroneously dated
January 12, 2014, but was served on January 12, 2015.

                                                     34
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 118 of 125



    116.        HCCI’s Controlling Owners are estopped at law and in equity from asserting claims that

Royce Hassell breached his fiduciary duties in relation to the CJVA or that the CJVA is “not real:”

        (a) Estoppel by Record or Judicial Estoppel: A party is estopped from asserting a position
            contrary to that taken under oath in an earlier judicial proceeding to gain an unfair advantage.
            Ferguson v. Building Materials Corp., 295 S.W. 3d 642, 643 (Tex. 2009).

    117.        The verified pleadings, signed affidavits, deposition testimony, court testimony, sworn

arbitration testimony as well as the explanations of counsel made by HCCI’s Controlling Owners in earlier

proceedings contradict the positions the siblings now assert regarding the validity of the CJVA.

    118.        Specifically, Phillip Hassell has repeated verified the CJVA is a valid, enforceable

agreement with a valid, enforceable arbitration clause and caused his controlled corporation HCCI to take

the same position. For example, Phillip Hassell verified both for HCCI and Phillip Hassell’s HCCI’s Motion

to Compel Arbitration which states “[i]n 2012, Plaintiffs and Defendants formed a joint venture and

executed a Construction Joint Venture Agreement (“the JVA”) dated July 1, 2012. The JVA contains a

broad arbitration provision that mandates the arbitration of all disputes that arise between the parties. .

. Accordingly, Plaintiffs’ claims are subject to binding arbitration. . . Plaintiffs’ attempt to avoid their

contractual obligation to arbitrate their claims should not be countenanced. Whether a valid arbitration

agreement exists is a question of law. . . Because a valid, enforceable arbitration agreement exists

between Plaintiffs and Defendants, this Court has no discretion but to compel arbitration . . . ” Exhibit

“37”, Motion to Compel, pages 1 and 3; and Phillip Hassell’s verifications for HCCI and HMS (a company

in which Royce Hassell has no ownership). Phillip Hassell’s verification swears under oath that “he has

personal knowledge of the facts contained [in the motion to compel] and that all factual statements are

true and correct.” Exhibit “45”, Phillip Hassell’s verification for HCCI and Exhibit “46”, page 10, Phillip

Hassell’s Verification for HMS.


        (b) Estoppel by Contract: A party may not deny the terms of a valid contract which has not been
            set aside by fraud, accident or mistake.


                                                    35
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 119 of 125



    119.         The only two signatories to the CJVA, Phillip Hassell and Royce Hassell, have both given

sworn testimony that the CJVA is a valid enforceable contract.

    120.         The CJVA has not been set aside by fraud, accident or mistake. HCCI’s attorneys have

argued in various courts and the arbitration the agreement is valid before and after deciding to not appeal

Judge Isgur’s 2015 Memorandum Opinion, so holding. Royce Hassell’s siblings cannot now deny the terms

of the contract they have repeatedly caused their controlled corporation to embrace for purposes of

obtaining relief. Mathews v. Sun Oil Co., 411 S.W. 2d 561, 564 (Tex. App.-Amarillo 1996), aff’d., 425 S.W.

2d 330 (Tex. 1968). Now that Royce Hassell and his companies have acted in reliance on the agreement

his siblings may not be permitted to disavow his just compensation for the acts he did in performance of

the contract. 31 C.J.S. Estoppel and Waiver §70-73.

        (c) Equitable Estoppel: Equitable estoppel prevents a party from changing its position after
            misrepresenting or concealing facts which the other party relied on to its detriment. Sefzik,
            v. City of McKinney, 198 S.W. 3d 884, 895 (Tex. App.-Dallas 2006, no pet.). The elements of
            the equitable estoppel defense are: 1) the plaintiff made a false representation to, or
            concealed a material fact from, the defendant; 2) the plaintiff intended that its representation
            or concealment be acted on; 3) the plaintiff knew or had the means of knowing the real facts;
            4) the defendant neither knew nor had the means of knowing the real facts; 5) the defendant
            relied on the representation or concealment to its detriment. Johnson & Higgins v. Kenneco
            Energy, Inc., 962 S.W. 2d 507, 515-16 (Tex. 1998).

    121.         HCCI’s Controlling Owners engaged in knowing concealment and false representations

with intent that Royce Hassell act without knowledge of the true facts and in reliance on the false

representations. Phillip Hassell proposed the Hassell 2012 Joint Venture in the presence of Mike Hassell

in August of 2012. After the partnership began operations Shawn Hassell Potts told the accountant for

the partnership, Steve Ligon, that the partnership was real; HCCI’s Controlling Owners told the insurance

company the agreement was real; and HCCI’s Controlling Owners made repeated representation to Royce

Hassell that it was real.

    122.         Although HCCI’s Controlling Owners now claim they intended the agreement to be fake

they were misrepresenting and concealing the fact they thought it was fake from Royce Hassell, who had


                                                    36
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 120 of 125



no means of knowing they believed the agreement was fake, and who relied on the agreement to his

grave detriment.

    123.        Because HCCI’s Controlling Owners caused Royce Hassell (and other third parties) to

believe the agreement was real and Royce Hassell relied on those representations to his detriment, HCCI’s

Controlling Owners are estopped from denying the validity of the agreement.

        (d) Promissory Estoppel: Promissory estoppel (“justifiable reliance”) is an affirmative defense
            which prevents a party from claiming that a contract is invalid or unenforceable. Nagle v.
            Nagle, 633 S.W. 2d 796, 800 (Tex. 1982). The elements of promissory estoppel are 1) a
            promise by the plaintiff to the defendant; 2) the defendant reasonably and substantially relied
            on the plaintiff’s promise to its detriment; 3) the plaintiff know or should have known its
            promise would lead the defendant to some definite and substantial injury; and 4) injustice
            can be avoided only by enforcing the plaintiff’s promise.

    124.        In December of 2010, when Royce Hassell was gravely ill, Phillip Hassell, Michael Hassell,

and Shawn Hassell Potts gave Royce Hassell a letter written by Phillip Hassell’s wife, Rosalyn Hassell, that

they “truly” wanted to be his partner if Royce Hassell would turn over the running of the finances on jobs

with HCCI over to them, which he did, i.e., see Joinder Petition exhibits “A” and B.” In July of 2012, while

conspiring with conflicted attorneys Phillip Hassell proposed a sharing of profits combining of resources

partnership if HCCI could have 75% of the profits from the venture and Royce Hassell would take 25%

which Royce Hassell accepted. HCCI’s owners claim herein the agreement was not real. However, Royce

Hassell relied on the agreement to his great detriment and injustice can only be avoided by enforcing the

promises they made. HCCI’s Controlling Owners are estopped from asserting the CJVA is a fake.

        (e) Quasi Estoppel: Quasi estoppel is an equitable doctrine that prevents a party from asserting
            to another’s disadvantage, a right that is inconsistent with a position previously taken by that
            party. Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857, 864 (Tex. 2000). The elements
            of quasi-estoppel are: 1) the plaintiff acquiesced to or accepted a benefit under a transaction;
            2) the plaintiff’s present position is inconsistent with its earlier position when it acquiesced to
            or accepted the benefit of the transaction; 3) it would be unconscionable to allow the plaintiff
            to maintain its present position, which is to another’s disadvantage. Id.

    125.        Here, HCCI’s Controlling Owners have taken 75% plus Royce Hassell’s share of the Hassell

2012 Joint Venture profits and used them to pay conflicted attorneys Royce Hassell warned them about


                                                     37
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 121 of 125



in 2013. HCCI also accepted the benefits of the Hassell 2012 Joint Venture combing of assets including

Royce Hassell’s long time employees, the use of his equipment and the use of his real estate equity to

shore up their out of control spending. It would be unconscionable to allow HCCI’s Controlling Owners to

maintain their present position in this case to the grave disadvantage of Royce Hassell.


            (vi)       Accord and Satisfaction; Settlement.

    126.            Any claimed debt of Royce Hassell or his companies to HCCI has been paid with Hassell

2012 Joint Venture profits. Thus, there is no debt for which Royce Hassell and his companies are

responsible.

    127.            Further, any claims HCCI might have had against Royce Hassell as a result of his

association with RHP were compromised and settled by attorneys Patrick Gaas and Bogdan Rentea, on

behalf of the Hassell’s they represent during the same hearings they agreed to drop all claims against RHP

as well as their threat to make claims against Royce Hassell’s 86-year-old mother-in-law and his two sons,

in exchange for Royce Hassell dropping his objections to the arbitration on the grounds of inability to pay.

Their clients which include Royce Hassell’s siblings are bound by that agreement which this suit violates

because Royce Hassell performed his end of the bargain to his detriment. Lopez v. Munoz, Hockema &

Reed, LLP, 22 S.W. 3d 857, 863 (Tex. 2000).

            (vii)      Waiver

    128.            Waiver is the intentional relinquishment of a know right or conduct inconsistent with

claiming that right. Frazier v. GNRC Realty, LLC, 476 S.W. 3d 70 (Tex. App.-Corpus Christi 2014, pet denied.)

The elements of waiver are:

                       (1) Existing right, benefit or advantage;
                       (2) actual or constructive knowledge of its existence; and
                       (3) an actual intent to relinquish the right inferable from the conduct.

Ohrt v. Union Gas Corp., 398 S.W. 3d 315 (Tex. App.-Corpus Christi 2012, pet. denied).



                                                      38
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 122 of 125



    129.         HCCI and Royce Hassell’s siblings, through the own lawyers, intentionally waived any

rights to sue Royce Hassell based on his ownership of RHC, and waived the right to sue RHP or any of its

owners and a host of other parties they had threatened to sue such as Royce Hassell’s 86 year-old mother-

in-law and his two sons, Royce Hassell’s secretary and Royce Hassell’s brother in law, in exchange for

Royce Hassell going into debt to pay the arbitration costs for an arbitration which benefit the District and

Exxon.

    130.         Moreover, HCCI’s Controlling Owners claimed the rights, benefits and advantages of the

CJVA on numerous occasions. As a result, even if they once believed it was a fraudulently induced

agreement-which it was no on the part of Royce Hassell- they exhibited conduct of actual intent to

relinquish the right inferable from claiming the agreement was invalid. By relying on the terms CJVA to

obtain benefits, not the least of which was the arbitration they compelled by it, HCCI’s Controlling Owners

have waived the right to now claim the agreement is “not real.”

            (viii)   Ratification; Detrimental Reliance; Ultra Vires Contract and Unclean Hands.

    131.         The elements of ratification include (1) approval by act, word, or conduct; (2) with full

knowledge of the facts of the earlier act; and (3) with the intention of giving validity to the earlier act.

Jamail v. Thomas, 481 S.W. 2d 485, 490 (Tex. App.-Houston [1st Dist.] 1972, writ ref’d n.r.e.).

    132.         Beginning with repeatedly asserting the validity of the CJVA and also of its arbitration

clause in 2013, HCCI’s Controlling approved the terms of the contract (to include a sharing of profits) with

full knowledge of the facts they now claim mean the agreement was not for “for profit” but for purposes

of deceiving an insurance company of which Phillip Hassell’s wife, Rosalyn Hassell is “attorney in fact.”

Having ratified the CJVA, HCCI’s Controlling Owners have ratified its terms which the arbitrators found

entitles Royce Hassell’s companies to profits which HCCI now owes.


         E. Because Dismissal is Proper, the TCPA Requires the Court to Award Royce Hassell His Court
            Costs, Attorney’s Fees and Expenses, and to Sanction Michael Hassell, Phillip Hassell, Shawn
            Hassell Potts and Jason Hassell.

                                                    39
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 123 of 125



    133.        If the Court dismisses this new suit under the TCPA, then it “shall” award Royce Hassell

his “court costs, reasonable attorney’s fees, and other expenses incurred in defending against the legal

action as justice and equity may require.” Tex. Civ. Prac. & Rem Code § 27.009(a)(1). In other words, the

TCPA “mandates” the award of fees and costs and expenses to a successful movant. See Alphonso v.

Deshotel, 417 S.W. 3d 194, 200 (Tex. App.-El Paso 2013, no pet.), disapproved of on other grounds by In

re Lipsky, 460 S.W. 3d at 591.

    134.        Furthermore, the TCPA requires “sanctions against the party who brought the legal action

as the court determines sufficient to deter the party who brought the legal action from bringing similar

actions described in this chapter.” Tex. Civ. Prac. & Rem. Code § 27.009(a)(2). HCCI’s Controlling Owners

are already the subject of sanctions proceedings in federal bankruptcy court for their bad faith filings.

(See Exhibit “6”, Transcript of Emergency Bankruptcy Hearing, March 9, 2018, pp. 17-19.) Because this is

not the first, or second or third time HCCI’s Controlling Owners have made the same claims, an award of

sanctions should be entered to reduce the likelihood of future misconduct by HCCI’s Controlling Owners.


    135.        The true gist and new claims of the legal action surfaces wherein HCCI’s Controlling

Owners complain against Royce Hassell allegedly for “support[ing] an application for a writ of garnishment

against HCCI’s bank account, by intentionally giving misleading information therein.” (Joinder Petition,

Para. 2(i)) and taking “actions designed to damage HCCI and its owners, by, inter alia, diverting assets and

business opportunities rightfully belonging to HCCI.” The obvious import of these legal actions is that

they are based on, relate to, and/or are in response to Royce Hassell’s exercise of his constitutional right

to petition for a writ of garnishment, right to free speech for making a supporting affidavit, and right to

associate with RHP and Terry Tauriello for the purposes of making a living.

    136.        In threatening that they will “add, after discovery, any additional parties, including, but

not limited to, the officers and directors of RHP, including Cindy Grooms and Ricardo Todeschini, or any

other person that aided and abetted in the formation of RHP and contributed to the damages alleged

                                                    40
      Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 124 of 125



herein” (Joinder Petition, Page 2, *5) HCCI’s Controlling Owners call for this Court to use its TCPA’s

sanctioning authority to deter these parties, through significant sanctions, from engaging in future

violations of the TCPA.

    137.        Accordingly, in addition to dismissing claims of HCCI’s Controlling Owners, the Court

should award Royce Hassell sanctions as well as his court costs and attorney’s fees and expenses. Tex.

Civ. Prac. & Rem. Code § 27.009.

    III.    Proof.

    138.        In support of this motion, Royce Hassell relies on the pleadings on file, including the live

petition of HCCI’s Controlling Owners, and the exhibits identified on the index of exhibits that precedes

this motion. The exhibits are attached hereto and incorporated herein for all purposes. Additionally,

Royce Hassell asks the Court to take judicial notice of the pleadings in and judgments of other courts in

matters related to this case and of the arbitration.

Prayer.

    139.        Royce Hassell prays the Court grant this motion, to dismiss with prejudice the legal action

asserted against him by HCCI’s Controlling Owners, to award Royce Hassell his costs, attorney’s fees, and

other expenses under the TCPA, and to sanction HCCI’s Controlling Owners in accordance with the terms

of the TCPA. Royce Hassell requests any other, further, or alternative relief to which it may be legally or

equitably entitled.

                                                  Respectfully submitted,

                                                  By: /s/ Silvia T. Hassell
                                                  Texas Bar No. 09205200
                                                  12807 Haynes Rd., Bldg. C
                                                  Houston, Texas 77066
                                                  Tel. 713-665-2442
                                                  Fax. 713-665-0369
                                                  E-Mail: sehassell@aol.com

                                                  Attorney for Royce Hassell


                                                       41
     Case 19-03452 Document 1-5 Filed in TXSB on 05/03/19 Page 125 of 125




                                         CERTIFICATE OF SERVICE

       I hereby certify that on 19th By day of May, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure, to-wit:

       Bogdan Rentea, Esq.
       Texas Bar No. 16781000
       700 Lavaca, Suite 1400
       Austin, Texas 78701
       Tel. 512-472-6291
       Fax. 512-472-6278
       brentea@rentealaw.com


                                             /s/ Silvia T. Hassell______________________




                                               42
